Exhibit 10.1



EXECUTION VERSION


    


PURCHASE AND SALE AGREEMENT


by and among


NORDSTROM, INC.,
NORDSTROM CREDIT, INC.,
NORDSTROM FSB,
and
TD BANK USA, N.A.




Dated as of May 25, 2015









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS
2


Section 1.1
Definitions of Certain Terms
2


Section 1.2
Interpretation
12


ARTICLE II PURCHASE, SALE AND ASSUMPTION
13


Section 2.1
Purchase and Sale
13


Section 2.2
Assumption of Liabilities
14


Section 2.3
Excluded Liabilities
14


Section 2.4
Purchase Price; Purchase Price Adjustment
14


Section 2.5
Allocation of Purchase Price
16


Section 2.6
Tax Treatment
17


Section 2.7
Master File
17


Section 2.8
Mischaracterized Accounts
17


ARTICLE III CLOSING AND ASSIGNMENT
17


Section 3.1
The Closing
17


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARTIES
18


Section 4.1
Representations and Warranties of the Company Entities
18


Section 4.2
Representations and Warranties of the Purchaser
24


Section 4.3
No Other Representations or Warranties
26


ARTICLE V COVENANTS
27


Section 5.1
Access and Confidentiality
27


Section 5.2
Conduct of Business.
27


Section 5.3
Reasonable Efforts; Other Filings
29


Section 5.4
Additional Instruments
30


Section 5.5
Company Licensed Marks; Branding
30


Section 5.6
Bulk Sales Law
30


Section 5.7
Cooperation in Litigation
30


Section 5.8
Post Closing Access
31


Section 5.9
Credit Balances
31


Section 5.10
Communications with Cardholders
31


ARTICLE VI TAX MATTERS
32


Section 6.1
Assistance and Cooperation
32






        

--------------------------------------------------------------------------------








Section 6.2
Transfer Taxes
32


Section 6.3
Tax Payments
32


ARTICLE VII CONDITIONS
32


Section 7.1
Conditions to Each Party's Obligations to Effect the Purchase and Assumption
32


Section 7.2
Conditions to Obligations of the Purchaser
34


Section 7.3
Conditions to Obligations of the Company Entities
34


ARTICLE VIII TERMINATION
35


Section 8.1
Termination
35


Section 8.2
Effect of Termination
36


ARTICLE IX SURVIVAL; INDEMNIFICATION
36


Section 9.1
Survival
36


Section 9.2
Indemnification by Nordstrom
37


Section 9.3
Indemnification by the Purchaser.
37


Section 9.4
Notice, Settlements and Other Matters
38


ARTICLE X MISCELLANEOUS
40


Section 10.1
Notices
40


Section 10.2
Expenses
41


Section 10.3
Successors and Assigns
42


Section 10.4
Entire Agreement; Amendment; Waiver
42


Section 10.5
Counterparts
42


Section 10.6
Governing Law
42


Section 10.7
WAIVER OF JURY TRIAL
42


Section 10.8
Severability
42


Section 10.9
Public Announcement
42


Section 10.10
Third-Party Beneficiaries
43


Section 10.11
Post-Closing Amounts Received and Paid
43


Section 10.12
Specific Performance
43


Section 10.13
Further Assurances
43















--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of May 25, 2015 (the
“Agreement Date”), by and among Nordstrom, Inc., a Washington corporation with
its principal offices in Seattle, Washington (“Nordstrom”), Nordstrom Credit,
Inc., a Colorado corporation with its principal offices in Centennial, Colorado
(“NCI”), Nordstrom fsb, a federal savings bank with its main offices in
Scottsdale, Arizona (“Company Bank” and, collectively with Nordstrom and NCI,
the “Company Entities”), and TD Bank USA, N.A., a national banking association
with its principal offices as of the Agreement Date in Wilmington, Delaware (the
“Purchaser”).
RECITALS
WHEREAS, Nordstrom is, among other things, (i) engaged in the business of
selling merchandise through retail stores and by other means and (ii) directly
and indirectly through certain of its Subsidiaries, including Company Bank, NCI
and Nordstrom Credit Card Receivables II LLC, a Delaware limited liability
company (“LLC”), engaged in the extension of credit to Cardholders, the
servicing of Accounts, billings, collections, processing of Account transactions
and the administration of the Accounts and the ownership, administration and
maintenance of Gross Receivables (as such terms are defined herein);
WHEREAS, pursuant to this Agreement, the Company Entities desire to sell to the
Purchaser, and the Purchaser desires to purchase from the Company Entities, the
Acquired Assets (as defined below) pursuant to the terms contained, and in the
manner described, herein;
WHEREAS, pursuant to this Agreement, Company Bank desires to retain or acquire
from the Company Entities, and the Purchaser desires to permit Company Bank to
retain or acquire from the Company Entities, the Employee Accounts, the
Corporate Accounts, the Prohibited Accounts and all indebtedness arising
thereunder pursuant to the terms contained, and in the manner described, herein;
WHEREAS, on the date hereof, Nordstrom, Company Bank and the Purchaser are
entering into a Credit Card Program Agreement (the “Credit Card Program
Agreement”) that provides for, among other things, the issuance and acceptance
of Credit Cards, the processing and servicing of the related Accounts, and the
conduct of related marketing activities;
WHEREAS, simultaneously with the execution hereof, and in consideration for the
Company Entities’ willingness to enter into this Agreement, TD Bank U.S. Holding
Company (the “Bank Guarantor”), has executed and delivered to Nordstrom a
guaranty (the “Guaranty”) pursuant to which the Bank Guarantor has guaranteed,
in full, the obligations and performance of the Purchaser under this Agreement
and the Credit Card Program Agreement; and
WHEREAS, simultaneously with the Closing under this Agreement, the Company
Entities, the Purchaser and certain of their respective Affiliates desire to
enter into the Ancillary Agreements in order to effectuate the transactions
contemplated hereby.
NOW, THEREFORE, in consideration of the premises, and of the mutual
representations and agreements contained in this Agreement, the parties agree as
follows:

        

--------------------------------------------------------------------------------

2



ARTICLE I
DEFINITIONS
Section 1.1    Definitions of Certain Terms.
(a)    In this Agreement, the following terms are used with the meanings
assigned below:
“Account” means each Private Label Account or Co-Branded Account owned by
Company Bank as of the Cut-Off Time and existing as of the Closing Date,
excluding Employee Accounts, Prohibited Accounts and Corporate Accounts.
“Accountant” has the meaning set forth in subsection 2.4(c).
“Accrued Interest” means the aggregate amount of all finance charges that were
accrued and earned, but not billed or posted to the Accounts as of the Cut-Off
Time (or, solely with respect to the Estimated Closing Statement, as of the
close of business on the fifth Business Day immediately preceding the Closing
Date), in a manner consistent with the Company Entities’ past practices with
respect to accruing finance charges.
“Acquired Assets” means all right, title and interest of the Company Entities in
and to the following assets and properties, except to the extent they constitute
Excluded Assets:
(i)    the Accounts and the Gross Receivables accrued as of the Cut-Off Time
related to the Accounts;
(ii)    the applications for Accounts pending and solicitations, if any, for
Accounts outstanding as of the Cut-Off Time;
(iii)    the Account Documentation, the Cardholder List, the Cardholder Data
relating to the Accounts (whether or not duplicated in the Shopper Data) and the
Master File, subject to the rights of the Company Entities, including the right
to hold such items in their capacity as servicer on behalf of the Purchaser
following the Closing Date in accordance with the Credit Card Program Agreement
and without limiting the Company Entities’ rights to Shopper Data (whether or
not such Shopper Data is duplicated in the Cardholder List, Cardholder Data or
the Master File);
(iv)    all interchange income earned on or after the Cut-off Time with respect
to the Accounts;
(v)    the bank identification numbers relating to the Co-Branded Accounts; and
(vi)    all rights (including rights of recovery), claims, credits, causes of
action and rights of set-off against third parties to the extent relating to the
assets














--------------------------------------------------------------------------------

3



referred to in clauses (i) through (v) but not including any insurance policies
or other rights under Contracts not included in the assets described in clauses
(i) through (v), in each case, arising upon or after the Closing.
“Action” means any claim, action, complaint, investigation, petition, suit or
other proceeding, whether civil, criminal or administrative, at law or in
equity, or before any arbitrator or Governmental Authority.
“Agreement” has the meaning set forth in the Preamble.
“Agreement Date” has the meaning set forth in the Preamble.
“Allocation Statement” has the meaning set forth in subsection 2.5(a).
“Ancillary Agreements” means the Credit Card Program Agreement and the
Instrument of Assignment and Assumption.
“Ancillary Product Contract” means any Contract with any Cardholder to provide
debt protection (including any Contract with an Cardholder for the provision of
any of Company Entities’ debt cancellation products), identity theft protection,
credit score tracking, credit monitoring and insurance products and other
products that are supplementary to the credit provided by an Account.
“ASC 860” means FASB Accounting Standards Codification (ASC) Topic 860 (formerly
Statement of Financial Accounting Standards (FAS) 140 and 166).
“Assumed Liabilities” means, with respect to the Acquired Assets, the following
Liabilities of the Company Entities (other than Excluded Liabilities):
(i)    all obligations to Cardholders to perform the obligations arising under
the Credit Card Agreements including payment of credit balances and credit for
returned goods and services, as of the Cut-Off Time, on and after the Closing
Date, except to the extent such Liabilities would have been paid, performed or
otherwise discharged on or prior to the Closing Date, but for a breach or
default by a Company Entity, or to the extent the same arise out of any such
breach or default, under the Credit Card Agreements;
(ii)    all Ordinary Course Liabilities;
(iii)    all fees, normal operating assessments and other charges of the Network
relating to the Accounts that are incurred or accrue on or after the Closing
Date with respect to transactions that occurred after the Cut-Off Time,
provided, that Network Fees shall be subject to the terms of the Credit Card
Program Agreement; and
(iv)    except as set forth in Section 6.2 or Section 6.3, all Liabilities for
Taxes with respect to the Acquired Assets for any period (or portion thereof)
beginning on or after the Closing Date.












--------------------------------------------------------------------------------

4



“Bank Guarantor” has the meaning set forth in the Recitals.
“Business” means the Credit Card business of the Company Entities and their
Affiliates relating to the Accounts, including the extension of credit to
Cardholders, the servicing of the Accounts, billing, collections, processing of
Account transactions and the administration of the Accounts and Gross
Receivables, but excluding the retail business of Nordstrom and its Affiliates
and the Loyalty Program.
“Business Policies and Procedures” means the policies and normal, day-to-day
operating procedures, and practices in compliance with such policies, and the
normal financial accounting guidelines for the conduct of the Business,
including any policies relating to debt sales, the Risk Management Policies and
the Compliance Management Program.
“Closing” has the meaning set forth in subsection 3.1(a).
“Closing Date” has the meaning set forth in subsection 3.1(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Bank” has the meaning set forth in the Recitals.
“Company Entities” has the meaning set forth in the Preamble.
“Company Entity Fundamental Representations” has the meaning set forth in
subsection 9.1(a).
“Confidentiality Agreement” has the meaning set forth in subsection 5.1(a).
“Constituent Documents” means the articles of association, articles of
incorporation, certificate of incorporation, by-laws and/or other equivalent
organizational documents, as appropriate, of any Person.
“Contract” means, with respect to any Person, any agreement, undertaking,
contract, indenture, deed of trust or other instrument, document or agreement by
which that Person, or any amount of its properties, is bound and/or subject.
“Credit Card Program Agreement” has the meaning set forth in the Recitals.
“Cut-Off Time” means the time of cessation of file maintenance and Account
servicing as of the close of business on the calendar day immediately preceding
the Closing Date.
“De Minimis Claim Amount” has the meaning set forth in Schedule I.
“Deductible Amount” has the meaning set forth in Schedule I.
“Disclosure Schedule” means, with respect to the Company Entities or the
Purchaser, a schedule delivered as part of this Agreement setting forth, among
other












--------------------------------------------------------------------------------

5



things, items in response to an express disclosure requirement contained in a
provision of this Agreement or as an exception to one or more of the
representations or covenants contained in this Agreement; provided, that the
mere inclusion of an item in a Disclosure Schedule as an exception to a
representation will not be considered an admission by the disclosing party that
such item (or any non-disclosed item or information of comparable or greater
significance) represents a material exception or fact, event or circumstance or
that such item has had, or is reasonably expected to result in, a Material
Adverse Effect with respect to the disclosing party, the Business or the
Acquired Assets.
“Estimated Closing Statement” means a statement prepared by Nordstrom,
substantially in the form of Annex B, showing in reasonable detail the estimated
calculation of the Purchase Price, based on data available as of the close of
business on the fifth Business Day preceding the Closing Date.
“Estimated Purchase Price” means the amount payable by the Purchaser on the
Closing Date in accordance with the Estimated Closing Statement (which, for the
avoidance of doubt, shall not include any amount with respect to any Written-Off
Accounts).
“Excluded Assets” means all of the assets of the Company Entities not being
acquired by the Purchaser pursuant to this Agreement, including the following:
(i)    cash and cash equivalents of the Company Entities or any of their
Affiliates;
(ii)    insurance policies maintained by or for the benefit of the Company
Entities and all claims accrued thereunder;
(iii)    Intellectual Property, other than rights to the items described in
clause (iii) of the definition of Acquired Assets;
(iv)    assets of any Company Entity or any of its Affiliates sold or otherwise
disposed of, without violation of this Agreement, during the period prior to the
Closing Date;
(v)    assets relating to the Company Entities’ employee benefit agreements,
plans or other arrangements;
(vi)    claims, credits, causes of action, or rights of set-off against third
parties, to the extent not arising principally from the Acquired Assets or which
relate principally to an Excluded Liability;
(vii)    the federal savings bank charter of Company Bank, and all licenses,
permits or other authorizations of any Governmental Authority held or used by
the Company Entities;
(viii)    interests in real property;














--------------------------------------------------------------------------------

6



(ix)    personal property of the Company Entities (which for the avoidance of
doubt, shall not include the items of property described in clauses (i) through
(v) of the definition of Acquired Assets);
(x)    Shopper Data (whether or not duplicated in the Cardholder List and the
Cardholder Data, which constitute Acquired Assets);
(xi)    prepaid Taxes, Tax payments due from any of the Company Entities’
Affiliates, and entitlements to refunds, credits, offsets, sales tax recovery on
bad debt or other benefits for overpayment of Taxes relating, in each case, to
any period (or portion thereof) prior to the Closing Date;
(xii)    all rights under any Contracts (including the Securitization
Documents), other than the Credit Card Agreements;
(xiii)    the Employee Accounts and all indebtedness arising thereunder;
(xiv)    the Corporate Accounts and all indebtedness arising thereunder;
(xv)    the Prohibited Accounts and all indebtedness arising thereunder;
(xvi)    loan loss reserves and reserves for unused lines of credit; and
(xvii)    intercompany Contracts between the Company Entities and any of their
Affiliates.
“Excluded Liabilities” means Liabilities of the Company Entities, other than the
Assumed Liabilities, of any kind whatsoever, whether presently in existence or
arising hereafter, including:
(i)    except as provided in Section 6.2, (A) all Liabilities for Taxes with
respect to the Acquired Assets for any period (or portion thereof) ending prior
to the Closing Date, including Tax payments due to Affiliates and (B) all income
Tax Liabilities attributable to the sale of the Acquired Assets pursuant to this
Agreement;
(ii)    the portion of any Liability to the extent related to an Excluded Asset,
including Company Bank’s obligations as servicer and except as otherwise
provided in the Credit Card Program Agreement, any costs of incurred by the
Company Entities as servicer of the Accounts;
(iii)    any Liability of any Company Entity or any of its Affiliates, including
any Liability arising out of any Action, whether instituted before or after the
Closing Date, other than Ordinary Course Liabilities, relating to, associated
with or arising from the operation of the Business, the Acquired Assets, the
Loyalty Program prior to the Cut-Off Time or from any facts, circumstances or
events existing or occurring prior to the Cut-Off Time, whether such Liability
is first asserted prior to, on or after the Cut-Off Time;














--------------------------------------------------------------------------------

7



(iv)    any Liability to the extent related to, associated with or arising out
of any Contract of the Company Entities or their Affiliates, other than the
Credit Card Agreements;
(v)     any Liability that results from an act, or failure to act, by the
Company Entities or any of their Affiliates that relates to any claims by any
current, former or putative employee of the Company Entities or any of their
Affiliates or any Liability relating to employee benefits or compensation
arrangements, including Liabilities or obligations under any Company Entity’s
employee benefit agreements, plans or other arrangements or in connection with
workers compensation or other medical claims made by employees of the Company
Entities or their Affiliates; and
(vi)    any Liability related to, associated with or arising out of the
defeasance of the Company Entities’ obligations in respect of the Series 2011-1
Notes and under the Securitization Documents.
“FASB” means the Financial Accounting Standards Board.
“Final Closing Statement” means a statement prepared by Nordstrom, substantially
in the form of Annex C, showing in reasonable detail the calculation of the
Purchase Price.
“Financing Statements” has the meaning set forth in subsection 2.1(c)(ii).
“Gross Receivables” means, as of the Cut-Off Time (or, solely with respect to
the Estimated Closing Statement, as of the close of business on the fifth
Business Day preceding the Closing Date): (a) all amounts owing by Cardholders
that are posted to Accounts, including outstanding loans, cash advances and
other extensions of credit, finance charges including Accrued Interest, late
payment fees, and any other fees, charges and interest on the Accounts, in each
case, whether or not billed; less (b) any credit balances owed to Cardholders,
any credits associated with returns, and any similar credits or adjustments, in
each case, that are posted to Accounts, whether or not billed.
“Guaranty” has the meaning set forth in the Recitals.
“Indemnified Party” has the meaning set forth in subsection 9.4(a).
“Indemnifying Party” has the meaning set forth in subsection 9.4(a).
“Indemnity Cap Amount” has the meaning set forth in Schedule I.
“Indenture” means that Amended and Restated Master Indenture, dated as of May 1,
2007, between the Trust and Wells Fargo Bank, National Association, together
with the Series 2011-1 Indenture Supplement thereto, dated as of November 22,
2011, as the same may be amended or restated from time to time.














--------------------------------------------------------------------------------

8



“Indenture Trustee” means Wells Fargo Bank, N.A., as indenture trustee, under
the Indenture, or any successor thereto thereunder.
“Instrument of Assignment and Assumption” means the Instrument of Assignment and
Assumption in the form attached as Annex A.
“Knowledge” means (a) for the Company Entities, the actual knowledge of any of
the individuals listed on Schedule F-1; and (b) for the Purchaser, the actual
knowledge of any of the individuals listed on Schedule F-2, in each case as
referred to in clause (a) or (b), after reasonable inquiry of the direct reports
of such listed individuals.
“Liability” means any debt, liability, commitment or obligation, of any kind
whatsoever, whether due or to become due, known or unknown, accrued or fixed,
absolute or contingent, or otherwise.
“LIBOR” means the rate for deposits in the United States dollars for a one-month
period which appears on Reuters Screen LIBOR01 Page or on such comparable system
as is customarily used to quote LIBOR as of 11:00 a.m., London time, on the
Closing Date.
“Lien” means, with respect to any property, any lien, security interest, adverse
claim of a creditor or interest, mortgage, pledge, right of first refusal,
transfer restriction, charge or encumbrance relating to that property, including
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such property except, in
all cases, to the extent such Lien is a Permitted Lien.
“LLC” has the meaning set forth in the Preamble.
“Losses” has the meaning set forth in Section 9.2.
“Master File” means an electronic file (standardized data output (tab delimited)
that can be recognized by an Access / SQL server) from the system of record
maintained on behalf of the Company Entities by First Data Corporation
reflecting the Accounts and posted portion of the Gross Receivables as of the
Cut-Off Time in support of the Final Closing Statement.
“Material Adverse Effect” means:
(i)    with respect to the Business or the Acquired Assets, any change, event or
effect that is materially adverse to the business, results of operations or
financial condition of the Business, taken as a whole, or to the value of the
Acquired Assets, taken as a whole, excluding any effect or change attributable
to or resulting from (1) events, conditions or occurrences in economic, business
or financial conditions generally affecting the credit card services, consumer
credit or banking industries (except to the extent that the Acquired Assets or
the Business are disproportionately affected relative to other retailer credit
card programs and businesses by any such events, conditions or occurrences), (2)
financial market conditions, including interest rates or changes therein (except
to












--------------------------------------------------------------------------------

9



the extent that the Acquired Assets or the Business are disproportionately
affected relative to other retailer credit card programs or businesses by any
such conditions), (3) changes in laws, GAAP or regulatory accounting principles
(except to the extent that the Acquired Assets or the Business are
disproportionately affected relative to other retailer credit card programs or
businesses by any such changes), (4) any action, omission, change, effect,
circumstance or condition attributable to the signing and announcement of this
Agreement and the Ancillary Agreements, (5) any actions or omissions expressly
required by the terms of this Agreement or the Ancillary Agreements (excluding
the Company Entities’ obligations in Section 5.2(a) (except for actions taken
pursuant to any of clauses (A) through (C) thereof)); and
(ii)    with respect to the Company Entities or the Purchaser, a material
impairment of the ability of the relevant Person or Persons to perform its or
their material obligations under this Agreement or the Ancillary Agreements or
consummate the transactions contemplated by this Agreement or the Ancillary
Agreements on a timely basis.
“NCI” has the meaning set forth in the Preamble.
“Nordstrom” has the meaning set forth in the Preamble.
“Ordinary Course Liabilities” means obligations of Company Entities with respect
to Accounts as of the Cut-Off Time arising in the ordinary course of account
management, including Liability for ordinary course billing errors, ordinary
course disputes (including write-offs, credit adjustments or balance waivers in
connection with ordinary-course collections Actions with respect to individual
Cardholders), ordinary course customer service adjustments, redebits for
returned payments, and similar ordinary course adjustments with respect to
transactions that occurred at or before the Cut-Off Time, in each case to the
extent such adjustments are subject to the settlement provisions of the Credit
Card Program Agreement; provided, that Ordinary Course Liabilities do not
include (a) any Liabilities relating to any failure by the Company Entities or
their Affiliates to comply with applicable Requirements of Law or the terms or
conditions of the Credit Card Agreements prior to the Closing Date or (b)
adjustments for Fraud and adjustments that result from fraudulent acts by the
Company Entities and any employees or representatives thereof).
“Permitted Liens” means Liens (i) for Taxes, assessments and other governmental
charges or levies (1) not yet due and payable or (2) are being contested in good
faith through appropriate action, as to which adequate reserves have been
established in accordance with GAAP, or (ii) created under the Securitization
Documents, provided, that such Liens referred to in clause (ii) shall be
released at the Closing.
“Prohibited Account” means any account for which the Cardholder’s name is on any
list of prohibited individuals maintained by any United States Governmental
Authority, the Cardholder resides in a country on a list of prohibited countries
maintained by any United States Governmental Authority, or the Cardholder is
associated with any














--------------------------------------------------------------------------------

10



individuals, entities or countries on a prohibited list maintained by any United
States Governmental Authority, in each case, as identified by the Company
Entities, if any, as of the Cut-Off Time.
“Purchase and Assumption” has the meaning set forth in subsection 3.1(a).
“Purchase Price” means the purchase price payable in accordance with the Final
Closing Statement, as finally determined in accordance with Section 2.4.
“Purchaser” has the meaning set forth in the Preamble.
“Purchaser Fundamental Representations” has the meaning set forth in subsection
9.1(a).
“Rating Agency Condition” has the meaning set forth in the Indenture.
“Receivables Purchase Agreement” means the Amended and Restated Receivables
Purchase Agreement, dated as of May 1, 2007, between NCI, as seller, and LLC, as
purchaser.
“Requirement of Law” means, with respect to any Person, the Constituent
Documents of such Person, and any Applicable Law (as defined in the Credit Card
Program Agreement, read without the limitation to application to the Program or
any party to the Credit Card Program Agreement) applicable to or binding upon
such Person or to which such Person or its property is subject.
“Requisite Regulatory Approvals” means the consents, registrations, approvals,
non-objections, permits or authorizations required by any Governmental Authority
for the Purchase and Assumption set forth in Schedule C-3.
“Securitization Bank Accounts” means any spread account, reserve account,
collection account, principal funding account or other similar accounts created
pursuant to the Securitization Documents.
“Securitization Documents” means the Receivables Purchase Agreement, the
Transfer and Servicing Agreement, the Trust Agreement, the Indenture and each
other Contract designated as such on Schedule A.
“Securitization Receivables” means, as of any date, the undivided interest in
the Gross Receivables that have been transferred to the Trust and that have not
been reassigned to NCI as the seller under the Receivables Purchase Agreement.
“Series 2011-1 Notes” means the series of notes issued by the Trust pursuant to
the Indenture.
“Subsidiary” means, with respect to any Person, any other Person a majority of
the outstanding voting stock or securities of which are owned directly or
indirectly by such Person.
















--------------------------------------------------------------------------------

11



“Tax Opinion” means “Tax Opinion”, as such term is defined in the Indenture,
delivered by Chapman and Cutler LLP, special counsel for the Company Entities.
“Tax Return” means any return, declaration, report or similar statement or
information required to be filed with respect to any Taxes (including any
attached schedules), including any information return, claim for refund, amended
return and declaration of estimated Tax.
“Taxes” means (i) any income, alternative or add-on minimum tax, gross receipts,
sales, use, transfer, gains, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge, together with any interest
or any penalty, addition to tax or additional amount imposed by any Governmental
Authority responsible for the imposition of any such tax (domestic or foreign)
and (ii) any Liability for the payment of any amounts of the type described in
clause (i) above as a result of being or having been a member of any group of
corporations that files, will file, or has filed Tax Returns on a combined,
consolidated or unitary basis for any period, as a result of any obligation
under any agreement or arrangement (including any tax sharing arrangement), as a
result of being a transferee or successor, or by contract or otherwise.
“Transfer and Servicing Agreement” means the Amended and Restated Transfer and
Servicing Agreement, dated as of May 1, 2007, between LLC, Company Bank, Wells
Fargo Bank, National Association and the Trust, as amended.
“True Sale Opinion” means an opinion from Chapman and Cutler LLP, special
counsel for the Company Entities, addressed to the Company Entities and to the
Purchaser, subject to customary qualifications, assumptions, limitations and
exceptions, in form and substance reasonably satisfactory to the Company
Entities and the Purchaser, that as a legal matter under current case law
interpretations, in a proceeding under the Bankruptcy Code in which LLC were a
debtor, a court that properly analyzed and applied the law and facts in a
properly presented and argued case would conclude that the transfer of LLC’s
right, title and interest in the Gross Receivables under this Agreement
constitutes an absolute assignment of such assets such that, as a result: (a)
Section 362(a) of the Bankruptcy Code would not apply to stay payment to the
Purchaser of amounts collected with respect to such assets and the identifiable
proceeds thereof (as defined in Section 9-102 of the UCC); and (b) such assets
and the identifiable proceeds thereof (as defined in Section 9-102 of the UCC)
would not be property of LLC’s bankruptcy estate under Section 541 of the
Bankruptcy Code.
“Trust” means Nordstrom Credit Card Master Trust II.
“Trust Agreement” means the Second Amended and Restated Trust Agreement, dated
as of May 1, 2007, between LLC and Wilmington Trust Company, owner trustee, as
amended.


















--------------------------------------------------------------------------------

12



“Unreasonable Condition” means any modification, divestiture, restriction or
condition imposed in connection with obtaining the Requisite Regulatory
Approvals that (i) would be so material and adverse with respect to the benefits
to the Purchaser or the Company Entities of the Purchase and Assumption that the
Purchaser or the Company Entities would not have entered into this Agreement
under substantially similar economic terms had the Purchaser or Company Entities
known that such modification, divestiture, restriction or condition would be
imposed or (ii) any condition described in Schedule 1.1 of the Company Entities’
Disclosure Schedule.
“Written-Off Accounts” means all Private Label Accounts and Co-Branded Accounts
owned by the Company Bank as of the Cut-Off Time and existing as of the Closing
Date under the Program that have been charged-off or written-off as of the
Cut-Off Time, or should have been charged-off or written-off as of the Cut-Off
Time in accordance with the Business Policies and Procedures.
(b)    Capitalized terms used but not defined herein have the meanings assigned
to them in the Credit Card Program Agreement; provided, that, to the extent
applicable, such terms shall be read without limitation to application to the
Program or any party to the Credit Card Program Agreement.
Section 1.2    Interpretation.
(a)    In this Agreement, unless the context otherwise requires, references to:
(i)    the Preamble or the Recitals, Sections, Annexes or Schedules refer to the
Preamble or a Recital or Section of, or Annex or Schedule to, this Agreement;
(ii)    a Contract (including this Agreement) refers to the Contract as amended,
modified, supplemented or replaced from time to time;
(iii)    any statute or regulation refer to the statute or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute or regulation include any successor to the
section;
(iv)    any Governmental Authority includes any successor to the Governmental
Authority; and
(v)    this Agreement means this Agreement, the Schedules, the Disclosure
Schedules and the Annexes hereto.
(b)    The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.
(c)    Whenever the word “include,” “includes” or “including” is used in this
Agreement, it will be deemed to be followed by the words “without limitation.”














--------------------------------------------------------------------------------

13



(d)    Unless the context otherwise requires, the word “or” when used in this
Agreement will be deemed to have the inclusive meaning represented by the phrase
“and/or.”
(e)    This Agreement is the product of negotiation by the parties having the
assistance of counsel and other advisers. It is the intention of the parties
that this Agreement not be construed more strictly with regard to one party than
with regard to the other.
ARTICLE II

PURCHASE, SALE AND ASSUMPTION
Section 2.1    Purchase and Sale.
(a)    On the terms and subject to the conditions of this Agreement, at the time
of the Closing and effective from and after the Closing, the Company Entities
shall sell, convey and assign to the Purchaser, free and clear of all Liens
(other than Permitted Liens), the Acquired Assets, and the Purchaser shall
purchase all such Acquired Assets. The operation of the Program with respect to
the Acquired Assets will be subject to the terms and conditions of the Credit
Card Program Agreement.
(b)    (i) On and after the Closing Date, the Purchaser shall be the sole and
exclusive owner of the Accounts and the other Acquired Assets, and shall have
all rights, powers, and privileges with respect thereto as such owner. The
Company Entities or their Affiliates shall be the sole and exclusive owners of
the Employee Accounts, the Corporate Accounts and the Prohibited Accounts. All
purchases and cash advances in connection with the Accounts and the Gross
Receivables related to such Accounts outstanding as of the Closing Date or
thereafter effected shall create the relationship of debtor and creditor between
the Cardholder and the Purchaser, respectively; provided, that, for the
avoidance of doubt, with respect to the Employee Accounts, the Corporate
Accounts, the Prohibited Accounts and the gross receivables related thereto
outstanding as of the Closing Date, the relationship of debtor and creditor
shall be created or retained between the Cardholder and the Company Bank. The
Company Entities acknowledge and agree that, following the Closing Date, (A)
except as set forth in the Credit Card Program Agreement, they shall have no
right, title or interest in or to, any of the Accounts or the Account
Documentation related to such Accounts or any proceeds of the foregoing, and (B)
the Purchaser shall extend credit directly to Cardholders.
(ii)    Except as expressly provided in the Credit Card Program Agreement, the
Purchaser shall be entitled to (A) receive all payments made by Cardholders on
Accounts, and (B) retain for its account all Gross Receivables related to
Accounts and such other fees and income authorized by the Credit Card Agreements
and collected by the Purchaser with respect to the Accounts and the Gross
Receivables related to such Accounts.
(c)    (i) The parties hereto intend that, for all purposes, the transactions
contemplated hereby shall be treated as a purchase and sale of the Acquired
Assets. Upon the Purchaser’s purchase of the Acquired Assets, all of Company
Entities’ right, title and interest therein shall be transferred to the
Purchaser as provided in this Article II. However, as a precaution in the
unlikely event that any person asserts that Article 9 of the UCC applies or may












--------------------------------------------------------------------------------

14



apply to the transaction contemplated hereby, and to secure Company Entities’
payment of and performance of all obligations of Company Entities to the
Purchaser, each Company Entity hereby grants to the Purchaser a first priority
security interest in all of such Company Entity’s right to and interest in,
whether now existing or hereafter created or acquired, the Acquired Assets and
proceeds thereof to secure a loan deemed to have been made by the Purchaser to
the Company Entities in an amount equal to the Purchase Price.
(ii)    The Purchaser shall prepare at or prior to the Closing Date such
financing statements (the “Financing Statements”) as the Purchaser reasonably
determines are necessary or appropriate to fully preserve, maintain and protect
the interest of the Purchaser in the Acquired Assets and proceeds thereof, and
the Company Entities shall reasonably cooperate with the Purchaser in connection
with the preparation thereof. Each Company Entity hereby authorizes the
Purchaser on or after the Closing Date to file such Financing Statements and any
continuation statements and amendments thereto in all jurisdictions and with all
filing offices as the Purchaser may reasonably determine are necessary or
advisable to protect the interest of the Purchaser in the Acquired Assets and
proceeds thereof. Following filing of such Financing Statements in such
jurisdictions as the Purchaser may reasonably determine is necessary or
appropriate to fully preserve, maintain and protect the interest of the
Purchaser in the Acquired Assets and proceeds thereof, the Purchaser shall
provide the Company Entities with file-stamped copies of, or filing receipts
for, such Financing Statements as soon as available.
Section 2.2    Assumption of Liabilities. On the terms and subject to the
conditions of this Agreement from and after the Closing Date, the Purchaser
agrees to assume, pay, defend, discharge and perform as and when due the Assumed
Liabilities; provided, that the terms of the operation of the Program with
respect to the Assumed Liabilities will be subject to the terms and conditions
of the Credit Card Program Agreement.
Section 2.3    Excluded Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, on the Closing Date the
Purchaser is assuming only the Assumed Liabilities and the Purchaser is not
assuming any Excluded Liabilities, which will be retained by the Company
Entities.
Section 2.4    Purchase Price; Purchase Price Adjustment.
(a)    On the second Business Day before the Closing Date, Nordstrom will
deliver to the Purchaser the Estimated Closing Statement reflecting the Company
Entities’ calculation of the Estimated Purchase Price together with
documentation in support of the calculation of the amounts set forth in the
Estimated Closing Statement and shall consider in good faith any reasonable
corrections thereto suggested by Purchaser prior to the Closing Date.
(b)    Within sixty (60) Business Days after the Closing Date, Nordstrom will
deliver to the Purchaser the Final Closing Statement and all material working
papers used to support the calculations contained in the Final Closing
Statement.
(c)    The Purchaser shall, within thirty (30) days after receipt of the Final
Closing Statement, advise Nordstrom in writing and in reasonable detail of any
inaccuracies it believes were reflected in the Final Closing Statement. In the
event no such objection is












--------------------------------------------------------------------------------

15



delivered to Nordstrom within such time period, the Final Closing Statement, as
delivered to the Purchaser, shall be final and binding upon the parties. In the
event the Purchaser delivers such an objection, Nordstrom and the Purchaser
shall attempt in good faith to resolve their differences. In the event all
differences are not resolved within thirty (30) days following delivery by the
Purchaser of an objection, then the issues remaining unresolved shall be
determined by an independent public accountant mutually acceptable to Nordstrom
and the Purchaser (the “Accountant”). The Accountant shall resolve all disputed
items in accordance with the provisions of this Agreement. In making its
determination, the Accountant may only consider those items and amounts as to
which the Purchaser and Nordstrom have disagreed within the time periods
specified. The Accountant’s determination shall be final and binding on the
parties hereto and such determination shall be conclusive and not subject to
appeal absent manifest error. The fees of the Accountant will be shared by the
Purchaser and Nordstrom in proportion to the relative differences between their
respective calculations of the Purchase Price and the amount determined by the
Accountant.
(d)    If the Estimated Purchase Price exceeds the Purchase Price, then the
Company Entities shall, within five (5) Business Days after such final
determination, pay such excess to the Purchaser, together with interest on such
excess for the period from and including the Closing Date to but excluding the
date of such payment at a rate per annum equal to LIBOR, by wire transfer of
immediately available funds (in U.S. dollars) to an account or accounts
specified by the Purchaser. If the Estimated Purchase Price is less than the
Purchase Price, then the Purchaser shall, within five (5) Business Days after
such final determination, pay such deficiency to the Company Entities together
with interest on such deficiency for the period from and including the Closing
Date to but excluding the date of such payment at a rate per annum equal to
LIBOR, by wire transfer of immediately available funds (in U.S. dollars) to an
account or accounts specified by Nordstrom. Each party to this Agreement will
make available to the other parties, and to the Accountant, its and its
accountant’s work papers, schedules and other supporting data as may be
reasonably requested by such party to enable it to verify the amounts set forth
in the Final Closing Statement.
(e)    The Company Entities agree that they shall be solely responsible for any
draft retrievals, chargebacks, representments or incorrectly posted transactions
that occur on or prior to the Cut-Off Time and that relate to an Account. The
Purchaser agrees that it shall be solely responsible for any draft retrievals,
chargebacks, representments or incorrectly posted transactions that occur after
the Cut-Off Time and that relate to an Account.
(f)    The Company Entities shall be entitled to retain payments on Accounts
from Cardholders received and posted to the Accounts by any of the Company
Entities on or prior to the Cut-Off Time. All payments received by the Company
Entities after the Cut-Off Time related to the Accounts or received prior to the
Cut-Off Time but not posted to the Account on or prior to the Cut-Off Time shall
belong to Purchaser and shall be settled when such amounts are posted to
Accounts in accordance with Section 7.2 of the Credit Card Program Agreement.
(g)    On the Closing Date, in addition to the Estimated Purchase Price, the
Purchaser shall make to the Company Entities a non-refundable payment as set
forth in Schedule J.






--------------------------------------------------------------------------------

16



Section 2.5    Allocation of Purchase Price.
(a)    On or before the Closing Date, the Purchaser will provide (based on
information previously disclosed by the Company Entities) a non-binding draft of
a statement for Tax purposes and substantially in the form of Schedule B (the
“Allocation Statement”) setting forth a preliminary calculation of the amount of
the Purchase Price (including for these purposes any other amount treated as
consideration for the Acquired Assets for federal income tax purposes, including
the Assumed Liabilities and the payment required by Section 2.4(g)) to be
allocated among the Acquired Assets.
(b)    Within sixty (60) days after the Purchase Price is finally determined,
the Purchaser shall prepare and deliver to the Company Entities a revised
Allocation Statement. If, within fifteen (15) Business Days after the Company
Entities’ receipt of such revised draft Allocation Statement, the Company
Entities have not objected in writing to such draft Allocation Statement, then
the draft Allocation Statement shall become the final Allocation Statement and
subsection 2.5(d) shall apply. In the event that the Company Entities object in
writing within such fifteen (15) Business Day period, the Company Entities and
the Purchaser shall negotiate in good faith to resolve the dispute. If the
Company Entities and the Purchaser are unable to reach an agreement within
fifteen (15) Business Days after the Purchaser’s receipt of the Company’s
written objection, then each of the Company Entities and the Purchaser shall use
its own allocation for Tax purposes, and neither the Company Entities nor the
Purchaser shall be bound by this Section 2.5, other than subsection 2.5(c).
(c)    Without regard to whether Section 1060 of the Code applies to this sale,
the Allocation Statement and the allocation reported on the Tax Returns of the
parties will be prepared in accordance with Section 1060 of the Code and the
rules and regulations promulgated thereunder. The Allocation Statement will be
modified appropriately to take into account subsequent adjustments or additional
payments which are treated as purchase price for U.S. federal income Tax
purposes.
(d)    If an Allocation Statement is agreed to by the Company Entities and the
Purchaser pursuant to subsection 2.5(b), the parties hereto agree to report the
allocation of the total consideration among the Acquired Assets in a manner
consistent with the Allocation Statement and agree to act in accordance with the
Allocation Statement in the preparation and filing of all Tax Returns (including
Form 8594 with their respective U.S. federal income tax returns for the taxable
year that includes the Closing Date and any other forms or statements required
by the Code, applicable Treasury Regulations, the Internal Revenue Service or
any applicable state or local taxing authority) and in the course of any Tax
audit, Tax review or Tax litigation relating thereto; provided, that the Company
Entities, Purchaser or their respective Affiliates shall only be obligated to
use commercially reasonable efforts to litigate any challenge to such allocation
of the Purchase Price by a taxing authority.
(e)    If an Allocation Statement is agreed to by the Company Entities and the
Purchaser pursuant to subsection 2.5(b), the Purchaser and the Company Entities
will promptly inform each other of any challenge by any Governmental Authority
to any allocation made pursuant to this Section 2.5 and shall consult with and
keep each other informed with respect to the status of, and any discussion,
proposal or submission with respect to, such challenge.














--------------------------------------------------------------------------------

17



Section 2.6    Tax Treatment. For the avoidance of any doubt, the Company
Entities and the Purchaser agree that the transactions contemplated hereby shall
be treated by each of the Company Entities, the Purchaser, and their Affiliates,
as a sale of the Acquired Assets by the Company Entities to the Purchaser for
all federal and state income Tax purposes. The Company Entities and the
Purchaser, and their Affiliates, shall report, act, and file Tax Returns in all
respects and for all purposes consistent with such treatment and will not
voluntarily take any position inconsistent therewith upon any examination of any
Tax Return, in any audit, proceeding or otherwise with respect to any Tax Return
unless prohibited under applicable Requirements of Law. The Purchaser and the
Company Entities shall promptly notify each other if any Governmental Authority
proposes to change such treatment and none of the parties will agree to any
adjustment asserted by such Governmental Authority reflecting such changed
treatment without the prior written consent of the other party, which consent
shall not be unreasonably withheld, conditioned or delayed.
Section 2.7    Master File. As soon as possible after the Closing Date, but in
all events within thirty (30) days after the Closing Date, the Company Entities
shall provide to the Purchaser the Master File as of the Cut-Off Time.
Section 2.8    Mischaracterized Accounts. If, during the ninety (90) day period
following the Closing Date, the Purchaser determined that any asset it acquired
under this Agreement should have been identified as a Prohibited Account as of
the Cut-Off Time, the Purchaser shall provide the Company Entities with a
written notice of such potential Prohibited Account and the Company Entities
shall have one (1) Business Day following receipt of such notice, to
demonstrate, to the Purchaser’s satisfaction, why such account is not a
Prohibited Account; thereafter the Purchaser shall be entitled to either
immediately close such Prohibited Account or transfer such account to Company
Bank, each subject to the Company Entities’ reasonably cooperating in connection
therewith. If, during the ninety (90) day period following the Closing Date, it
is determined that any Account designated as a Written-Off Account as of the
Cut-Off Time should not have been classified as such, or an Account not
classified as a Written Off Account as of the Cut-Off Time should have been so
classified as a Written-Off Account, the parties will cooperate to remediate
such error(s) by adjusting the Purchase Price accordingly.
ARTICLE III
CLOSING AND ASSIGNMENT
Section 3.1    The Closing.
(a)    The closing (the “Closing”) of the purchase and sale of the Acquired
Assets and assumption of the Assumed Liabilities hereunder (collectively, the
“Purchase and Assumption”) will take place at the offices of Simpson Thacher &
Bartlett LLP on a Business Day not occurring during a Freeze Period that is the
first such Business Day occurring on the latest of (i) September 1, 2015, (ii)
thirty (30) calendar days following the satisfaction or waiver of the condition
in Section 7.1(a) and (iii) the Business Day following the satisfaction or
waiver of each of the other conditions set forth in Sections 7.1, 7.2 and 7.3
(other than those conditions which by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of








--------------------------------------------------------------------------------

18



such conditions) in accordance with the terms of this Agreement, or at such
other date as the parties hereto jointly designate in writing (the “Closing
Date”), it being understood that Purchaser and the Company Entities shall use
commercially reasonable efforts to cause the consummation of the Purchase and
Assumption to occur by October 1, 2015.
(b)    At the Closing, the Purchaser will, and the Company Entities will,
execute and deliver or cause to be executed and delivered to each other the
Instrument of Assignment and Assumption in substantially the form set forth in
Annex A, and such other instruments as are necessary or appropriate to reflect
the Purchase and Assumption and the satisfaction or waiver of the conditions set
forth in Article VII.
(c)    At the Closing, the Purchaser will pay the Estimated Purchase Price by
initiating a wire transfer of immediately available funds (in U.S. dollars) on
the Closing Date to an account or accounts specified by the Company Entities at
least two (2) Business Days prior to the Closing Date. The Purchaser and the
Company Entities acknowledge that nominal ownership of such account or accounts
shall not be determinative as to which applicable Company Entities are treated
as receiving all or a portion of the Purchase Price for Tax purposes.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARTIES
Section 4.1    Representations and Warranties of the Company Entities. As of the
Agreement Date and the Closing Date (except to the extent expressly made as of
an earlier date, in which case as of such earlier date), except as set forth in
the Company Entities’ Disclosure Schedule, each of the Company Entities,
separately and for itself (including with respect to the aspects of the Business
owned and operated by it, if any), and in addition, Nordstrom, with respect to
all representations and warranties regarding the Business, represents to the
Purchaser as follows and as applicable:
(a)    Existence and Authority. Company Bank is a federal savings bank, duly
organized and validly existing under the laws of the United States. NCI is duly
organized, validly existing and in good standing under its jurisdiction of
organization. Nordstrom is duly organized, validly existing and in good standing
under its jurisdiction of organization. Deposit liabilities at the Company Bank
are insured by the Federal Deposit Insurance Corporation and all premiums and
assessments required to be paid in connection therewith have been paid by
Company Bank when due. Each Company Entity has the requisite power and authority
to own the Acquired Assets owned by it prior to the sale hereunder and to carry
on the Business as currently conducted. Each of Nordstrom and NCI is duly
qualified to do business in each jurisdiction where the ownership or operation
of the Acquired Assets or the conduct of the Business requires such
qualification, except, with respect to being in good standing or qualified to do
business, for any failure to be in good standing or be so qualified that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Business, the Acquired Assets or such Company Entity.
(b)    Authorization and Validity. Each Company Entity has the requisite
corporate or other power and authority to execute, deliver and perform its
obligations under this














--------------------------------------------------------------------------------

19



Agreement and each of the Ancillary Agreements to which it is a party, subject
to receipt of the Governmental Authority approvals referred to in subsection
4.1(c) in the case of the obligations to complete the Purchase and Assumption
contemplated hereby. This Agreement and each Ancillary Agreement has been duly
authorized by each Company Entity party thereto. This Agreement has been duly
executed and delivered by each Company Entity and each Ancillary Agreement has
been, or shall have been at the Closing Date, duly executed and delivered by
each Company Entity party thereto. Assuming that this Agreement and the Credit
Card Program Agreement have been, and that the other Ancillary Agreements have
been or will be on or prior to the Closing Date, duly authorized, executed and
delivered by the Purchaser and the other parties thereto, each of this Agreement
and the Credit Card Program Agreement is, and each of the other Ancillary
Agreements is or will be, at the Closing Date, the legal, valid and binding
obligation of each Company Entity party thereto, enforceable against each such
Company Entity in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent transfer and
other laws affecting creditors’ rights generally and to general equitable
principles.
(c)    Governmental and Third-Party Consents. Except as set forth in Schedule
C-1, no notices, reports or other filings (other than the filing of a Form 8-K
with the Securities and Exchange Commission) are required to be made by the
Company Entities with, nor are any consents, registrations, approvals, permits
or authorizations required to be obtained by it from, any Governmental Authority
or any other third party in connection with the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Company
Entities or the consummation by Company Entities of the transactions
contemplated by this Agreement or the Ancillary Agreements (including
performance by Nordstrom and its Affiliates of their servicing obligations
following the Closing Date), except for such notices, reports, filings,
consents, registrations, approvals, permits or authorizations, the failure to
make or obtain which would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (without giving
effect to clauses (i)(a)(3) and (i)(a)(4) of the definition of Material Adverse
Effect) on the Business, a Company Entity or the Acquired Assets following the
Closing Date.
(d)    No Conflicts. The execution, delivery and performance by the Company
Entities of this Agreement and the Ancillary Agreements do not, and (subject to
obtaining the Governmental Authority and third-party consents referred to in
subsection 4.1(c)), the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements will not:
(i)    breach, violate, conflict with, or be prohibited by the Constituent
Documents of the Company Entities;
(ii)    breach, violate, conflict with, or be prohibited by any other
Requirements of Law applicable to the Company Entities;
(iii)    breach, violate, create material obligations under, conflict with, be
prohibited by or result in a default under the terms, conditions or provisions
of any Contract of any Company Entity, or give any Person the right to terminate
or cancel any right of any Company Entity under any Contract of such Company














--------------------------------------------------------------------------------

20



Entity, or accelerate the performance of its obligations thereunder, in each
case where such Contract relates to the Business or is binding upon the Acquired
Assets; or
(iv)    result in the creation of any Lien (other than a Permitted Lien) on any
Acquired Asset (with or without the giving of notice or the lapse of time, or
both), other than the Lien created by this Agreement;
except in each case described in clauses (ii), (iii) and (iv), for any breach,
violation, default, termination, cancellation, acceleration or Lien that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (without giving effect to clauses (i)(a)(3) and (i)(a)(4) of the
definition of Material Adverse Effect) on the Business, a Company Entity or the
Acquired Assets.
(e)    Internal Control. Since January 31, 2013, none of the Company Entities
nor any of the officers, independent accountants, board of directors, or audit
committees of the boards of directors (if any) of the Company Entities has
received any oral or written notification of any (i) “significant deficiency” in
any of the Company Entity’s internal controls over financial reporting relating
to the Business, (ii) “material weakness” in any of the Company Entity’s
internal controls over financial reporting relating to the Business or (iii)
fraud that involves management or other employees of any of the Company Entities
who have a significant role in such Company Entity’s internal controls over
financial reporting relating to the Business. There is no outstanding
“significant deficiency” or “material weakness” relating to the Business which,
as certified by the Company Entities’ independent accountants, has not been
appropriately and adequately remedied by the Company.
(f)    Absence of Certain Changes. Since (i) January 31, 2015 and through the
Agreement Date, the Business has been conducted in all material respects in the
ordinary course in accordance with past practices and standards and has been
operated in all material respects in compliance with the Business Policies and
Procedures as in effect at the applicable times; (ii) January 31, 2015, there
has not been any event, occurrence, change or circumstance that has had a
Material Adverse Effect on the Acquired Assets, the Business or the Company
Entities, or would reasonably be expected to have, a Material Adverse Effect on
the Acquired Assets, the Company Entities or the Business following the Closing
Date; and (iii) January 31, 2015, no Company Entity has taken any action that
would have been prohibited or otherwise restricted under Section 5.2 (other than
Section 5.2(b)(i)) hereof, had such action been taken after the Agreement Date
but prior to the Closing Date.
(g)    Title to Properties; Encumbrances. Each Company Entity is the legal and
beneficial owner of good title and all right and interest in the Acquired Assets
to be sold by it to the Purchaser, free and clear of all Liens, other than (i)
Permitted Liens and (ii) Liens created pursuant to the Securitization Documents
that will have been released at the Closing, and each Company Entity selling
Acquired Assets pursuant hereto has the sole right to sell and transfer the
Acquired Assets to be sold by it to the Purchaser (subject to the release of the
Liens set forth in the Securitization Documents in the case of Acquired Assets
subject thereto).
















--------------------------------------------------------------------------------

21



(h)    Litigation. There are no material Actions pending against a Company
Entity or Affiliate thereof in connection with the Business or any Acquired
Asset, or to a Company Entity’s Knowledge, threatened against a Company Entity
or Affiliate thereof, with respect to the Business or the Acquired Assets. There
are no Actions pending or to a Company Entity’s Knowledge, threatened that (i)
assert the invalidity or unenforceability of this Agreement, (ii) seek to
prevent the consummation of any of the transactions contemplated by this
Agreement, or (iii) seek any determination or ruling that, individually or in
the aggregate, would materially and adversely affect the performance by a
Company Entity of its obligations under this Agreement.
(i)    Compliance with Laws. Except to the extent that any of the following is
not reasonably likely to have a Material Adverse Effect on the Business, the
Acquired Assets or the Company Entities:
(i)    each Company Entity is, and has been during the three (3) year period
prior to the Agreement Date, in compliance in all material respects with all
Requirements of Law relating to the Business and the Acquired Assets; and
(ii)    each Company Entity (A) is not, and has not been during the three (3)
year period prior to the Agreement Date, subject to any capital plan or
supervisory agreement or cease and desist or similar order or directive or
memorandum between it and any Governmental Authority relating to the Business or
the Acquired Assets, and (B) has not during the three (3) year period prior to
the Agreement Date adopted any board resolutions in connection with any
enforcement action requested by any Governmental Authority.
(j)    Account Documentation; Accounts; Gross Receivables. Except to the extent
that any of the following would not have a Material Adverse Effect on the
Business, the Acquired Assets or the Company Entities:
(i)    Each Credit Card Agreement and each Account, including the Gross
Receivables thereunder, is a legal, valid and binding obligation of each obligor
thereunder, including any cosigner, guarantor or surety, is enforceable against
such obligors in accordance with its terms and is not subject to offset,
recoupment or adjustment or any other valid cognizable claim or defense of a
Cardholder, subject to (A) claims or defenses on disputed Credit Card
transactions or refunds asserted by Cardholders in the ordinary course, (B)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other laws relating to or affecting creditors’ rights generally and
the effect of general equitable principles, (C) Account fraud of Cardholders or
third parties (other than the Company Entities and their Affiliates) and (D) the
Servicemembers Civil Relief Act; provided, that, to the extent the foregoing
representation regarding the enforceability of the Credit Card Agreements is
dependent upon the capacity, authority or any other factor relating to the
identity or status of the obligor, such representation as to such matters is
given solely to the Company Entities’ Knowledge;
















--------------------------------------------------------------------------------

22



(ii)    All amounts due and payable on the Accounts are payable only in U.S.
dollars. As of the Closing Date, no Account is secured by any collateral
whatsoever;
(iii)    Each of the Accounts has been underwritten by the Company Entities in
compliance with the Business Policies and Procedures as in effect at the
applicable times and complies with the applicable Credit Card Agreement;
(iv)    All Credit Card Applications have been solicited, taken and evaluated
and applicants notified in a manner that complied with all applicable
Requirements of Law;
(v)    All Accounts have been solicited, opened and originated, maintained and
serviced in all material respects, in compliance with applicable Requirements of
Law;
(vi)    All terms and conditions applicable to, and disclosures made in
connection with, the Accounts complied in all material respects with all
applicable Requirements of Law;
(vii)    Company Bank has not materially violated or breached, or committed any
material default under, any Credit Card Agreements which remains uncured;
(viii)    The terms of the Credit Card Agreements have not been waived,
impaired, altered or modified in any respect (other than on a case by case basis
as reflected in the Master File);
(ix)    Schedule D contains the forms of the Credit Card Agreements governing
the Accounts;
(x)    Schedule E contains the Company Entities’ write-off policy as of the
Agreement Date;
(xi)    The Gross Receivables have arisen under the Accounts;
(xii)    No Account includes a minimum payment calculation that is established
by the Company Entities as a set payment for a particular balance until such
balance is paid in full (other than a payment calculation that is modified for a
consumer credit counseling service or other debt management program provided by
a consumer credit counseling service); and
(xiii)     There are no Prohibited Accounts and the Estimated Closing Statement
accurately characterizes the Accounts between Accounts that are Written-Off
Accounts and Accounts that are not Written-Off Accounts; provided, that the sole
remedy for any breach of the representations set forth in this Section
4.1(j)(xiii) is the remedy set forth in Section 2.8.


















--------------------------------------------------------------------------------

23



(k)    No Account Restrictions. If an Account contains terms that cannot be
changed by the Purchaser, or that otherwise materially limit the Purchaser’s
ability to change the terms of such Account, such limitation is required to
comply with the Requirements of Law or was contained in the due diligence
materials provided by the Company Entities to Purchaser prior to the Agreement
Date (other than such terms or limitations that became effective after the date
of delivery of such due diligence materials).
(l)    Operating Regulations. Company Bank is a member in good standing of each
Network the brand of which will be on any of the Credit Cards constituting part
of the Acquired Assets.
(m)    No Brokers or Finders. The Assumed Liabilities do not include, and the
Company Entities are solely responsible for and shall pay, any Liability
incurred by any of them or any of their Affiliates for any financial advisory
fees, brokerage fees, commissions or finder’s fees directly or indirectly in
connection with this Agreement or the transactions contemplated hereby or by the
Ancillary Agreements.
(n)    Marketing Agreements. There are no material Contracts, including any
affinity card or similar agreements, relating to the marketing of any product or
service to Cardholders by third parties. The Purchaser will not be required to
assume any such Contracts pursuant to this Agreement.
(o)    Re-aged Accounts. To the extent any Account existing as of the Agreement
Date or as of the Closing Date, as the case may be, has been re-aged, such
Account has been re-aged in accordance with the Company Entities’ reage policy
as in effect at the applicable time, other than any noncompliance that affected
a de minimis number of such Accounts. Schedule H contains the existing reage
policy of the Company Entities as of the Agreement Date.
(p)    Sale or Use of Cardholder List. Since January 31, 2013, except for the
lease or license of the Cardholder List to enhancement and marketing vendors in
the ordinary course of business, no Company Entity nor any Affiliate thereof has
sold, transferred, leased or licensed the Cardholder List, or any part thereof,
to any third party for their independent use. Each such vendor is contractually
required to maintain the confidentiality of the Cardholder List, is restricted
to a specific use or uses of the Cardholder List and is required to return or
destroy the Cardholder List upon completion of the permitted use or uses.
(q)    Accuracy of Master File. The Master File to be delivered pursuant to
Section 2.7 will be true, complete and accurate in all material respects as of
the Cut-Off Time, and the Master File will not contain any untrue statement of a
material fact or omit to state a material fact which is necessary to make the
facts stated therein not misleading.
(r)    No Liens. There are no Liens with respect to Taxes (except for Permitted
Liens) upon any of the Acquired Assets.
(s)    Privacy. Each of the Company Entities has implemented policies and
procedures reasonably designed to prevent, detect and mitigate the risk of
identity theft in the Accounts. Each of the Company Entities has complied in all
material respects with all applicable














--------------------------------------------------------------------------------

24



Requirements of Law relating to the protection of the confidential information
and privacy of the Purchaser, Cardholders or Applicants, including Title V of
the federal Gramm-Leach Bliley Act.
(t)    Accounting Treatment of Transfer. The Company Entities intend to treat
the conveyance of the interest in the Accounts, Gross Receivables and the other
Acquired Assets to the Purchaser pursuant to this Agreement as a sale for
purposes of GAAP.
(u)    No Ancillary Products. There are no Ancillary Product Contracts.
(v)    Taxes. The Company Entities have timely filed (or caused to be timely
filed) all material Tax Returns that were required to be filed on or before the
Cut-Off Time (taking into account all applicable extensions) with respect to the
Business or any Acquired Asset and all such Tax Returns are true, accurate and
complete in all material respects. The Company Entities have timely paid all
material Taxes shown as due on any such Tax Return and have timely paid any
other material Taxes attributable to the Business or any Acquired Asset (whether
or not shown on any Tax Return).
Section 4.2    Representations and Warranties of the Purchaser. As of the
Agreement Date and the Closing Date (except to the extent expressly made as of
an earlier date, in which case as of such earlier date) the Purchaser represents
to the Company Entities as follows:
(a)    Existence and Authority. The Purchaser is a national banking association,
duly organized and validly existing under the laws of the United States, and has
the requisite power and authority to carry on its business as now conducted and
to acquire the Acquired Assets and operate the Business, including extending
credit and maintaining the loans extended pursuant to the Credit Card
Agreements. The Purchaser’s deposit liabilities are insured by the Federal
Deposit Insurance Corporation and all premiums and assessments required to be
paid in connection therewith have been paid by the Purchaser when due.
(b)    Authorization and Validity. The Purchaser has the requisite corporate or
other power and authority to execute, deliver and perform its obligations under
this Agreement and each of the Ancillary Agreements in the case of the
obligations to complete the Purchase and Assumption contemplated hereby. This
Agreement and each Ancillary Agreement have been duly authorized by the
Purchaser. This Agreement has been duly executed and delivered by the Purchaser
and each Ancillary Agreement has been or shall have been, at the Closing Date,
duly executed and delivered by the Purchaser. Assuming that this Agreement and
the Credit Card Program Agreement have been, and that the other Ancillary
Agreements have been or will be on or prior to the Closing Date, duly
authorized, executed and delivered by the Company Entities and the other parties
thereto, each of this Agreement and the Credit Card Program Agreement is, and
each of the other Ancillary Agreements is or will be, at the Closing Date, the
legal, valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent transfer and
other laws affecting creditors’ rights generally and to general equitable
principles.
(c)    Governmental and Third-Party Consents. No notices, reports or other
filings are required to be made by the Purchaser with, nor are any consents,
registrations,














--------------------------------------------------------------------------------

25



approvals, permits or authorizations required to be obtained by it from, any
Governmental Authority or any other third party in connection with the
execution, delivery and performance of this Agreement and the Ancillary
Agreements by the Purchaser or the consummation by the Purchaser of the
transactions contemplated by this Agreement or the Ancillary Agreements, except
for such notices, reports, filings, consents, registrations, approvals, permits
or authorizations, the failure to make or obtain which would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business or the Acquired Assets as of the Closing Date
(after giving effect to the Closing) or on the Purchaser.
(d)    No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and the Ancillary Agreements do not, and the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements will
not:
(i)    breach, violate, conflict with, or be prohibited by the Purchaser’s
Constituent Documents;
(ii)    breach, violate, conflict with, or be prohibited by any other
Requirements of Law applicable to the Purchaser;
(iii)    breach, violate, create material obligations under, conflict with, be
prohibited by or result in a default under the terms, conditions or provisions
of any Contract of the Purchaser, or give any Person the right to terminate or
cancel any right of the Purchaser under any such Contract, or accelerate the
performance of its obligations thereunder; or
(iv)    result in the creation of any Lien, other than a Permitted Lien, on the
properties or assets of the Purchaser (with or without the giving of notice or
the lapse of time, or both);
except in each case described in clause (ii), (iii) or (iv) for any breach,
violation, default, termination, cancellation , acceleration or Lien that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business or the Acquired Assets as of the Closing Date
(after giving effect to the Closing) or on the Purchaser.
(e)    Compliance with Laws. Except to the extent that any of the following
would not have a Material Adverse Effect on the Business or the Acquired Assets
as of the Closing Date (after giving effect to the Closing) or on the Purchaser:
(i)    the Purchaser is, and has been during the three (3) year period prior to
the Agreement Date, in compliance with all Requirements of Law; and
(ii)    the Purchaser (A) is not and has not been during the three (3) year
period prior to the Agreement Date, subject to any capital plan or supervisory
agreement, matter requiring attention or other examination finding, cease and
desist or similar order or directive or memorandum between it and any
Governmental Authority or issued by any Governmental Authority, and (B) has not
during the three (3) year period prior to the Agreement Date adopted any














--------------------------------------------------------------------------------

26



board resolutions in connection with any enforcement action requested by any
Governmental Authority.
(f)    Available Funds. The Purchaser or the Guarantor has sufficient cash to
enable it to pay the Estimated Purchase Price as required by subsection 3.1(c)
and to timely pay any other amounts to be paid by it under this Agreement.
(g)    Litigation. There are no Actions pending against the Purchaser, any
Affiliate of the Purchaser, or any of their respective assets, or to the
Purchaser’s Knowledge, threatened against the Purchaser, any Affiliate of the
Purchaser, or any of their respective assets, that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect on the
Business or the Acquired Assets as of the Closing Date (after giving effect to
the Closing) or on the Purchaser. There are no Actions pending or to the
Purchaser’s Knowledge, threatened, that (i) assert the invalidity or
unenforceability of this Agreement, (ii) seek to prevent the consummation of any
of the transactions contemplated by this Agreement, or (iii) seek any
determination or ruling that, individually or in the aggregate, would materially
and adversely affect the performance by the Purchaser of its obligations under
this Agreement.
(h)    No Brokers or Finders. Any liability incurred by the Purchaser or its
Affiliates for any financial advisory fees, brokerage fees, commissions or
finder’s fees directly or indirectly in connection with this Agreement or the
transactions contemplated hereby or by the Ancillary Agreements will be borne by
the Purchaser or its Affiliates.
(i)    Absence of Certain Changes. Since January 31, 2015, there has not been
any event, occurrence, change or circumstance that would reasonably be expected
to have, a Material Adverse Effect on the Business or the Acquired Assets (after
giving effect to the Closing) or on the Purchaser.
(j)    Accounting Treatment of Transfer. The Purchaser intends to treat the
acquisition of the interest in the Acquired Assets from the Company Entities
pursuant to this Agreement as a sale for purposes of GAAP.
(k)    Operating Regulations. The Purchaser is, and will be as of the Closing
Date and thereafter (subject to the Credit Card Program Agreement), a member in
good standing of each Network the brand of which will be on any of the Credit
Cards used in connection with the Acquired Assets and will have as of the
Closing Date and thereafter (subject to the Credit Card Program Agreement) full
authority under applicable regulations of any Network to issue the Credit Cards,
use and display applicable trademarks of such Network.
Section 4.3    No Other Representations or Warranties. Except as expressly set
forth in this Article IV or in any of the Ancillary Agreements, none of the
Company Entities or the Purchaser have made or make any other express or implied
representations, or any express or implied warranty, either written or oral,
with respect to the Acquired Assets, the Assumed Liabilities or the Company
Entities, the Business or the Purchaser, respectively.
















--------------------------------------------------------------------------------

27



ARTICLE V

COVENANTS
Section 5.1    Access and Confidentiality.
(a)    Until the Closing Date, upon reasonable prior notice and subject to
applicable Requirements of Law relating to the exchange of information, the
Company Entities will permit the Purchaser and the Purchaser’s authorized
representatives to have reasonable access, during regular business hours for
purposes consistent with this Agreement, to the personnel (including the
employees, and shall instruct such personnel to cooperate with such party),
properties and books and records relating to the Business (including reasonable
access to the servicing reports, systems and procedures of Company Bank), to the
extent that such access does not materially interfere with the business of such
party; provided, that the party requiring such access complies with the
confidentiality obligations contained herein and in the Credit Card Program
Agreement and in the Confidentiality Agreement, dated as of July 22, 2014, by
and between The Toronto-Dominion Bank, on behalf of itself and its subsidiaries,
including the Purchaser, and Nordstrom, Company Bank, LLC, and NCI (the
“Confidentiality Agreement”); and provided, further, that the foregoing shall
not (i) require Company Bank to permit any inspection, or to disclose any
nonpublic supervisory information for which Company Bank has not received
regulatory approval to share, (ii) require a party to share information that in
such party’s reasonable judgment would result in the disclosure of any trade
secrets of third parties or trade secrets of such party or its Affiliates
unrelated to the Business, (iii) require a party to violate any obligations of
such party to any third party with respect to confidentiality if such party
shall have used commercially reasonable efforts to obtain the consent of such
third party to such inspection or disclosure or (iv) require any disclosure by
such party that could, as a result of such disclosure, have the effect of
causing the waiver of any attorney-client privilege. If any material is withheld
by the Company Entities pursuant to subclause (ii), (iii) or (iv) of the
preceding sentence, upon the reasonable request by the Purchaser, the Company
Entities shall use commercially reasonable efforts to find a method whereby such
information may be provided to the Purchaser without so giving rise to any such
waiver of privilege or such violation of Requirements of Law, provided, that the
Purchaser shall provide commercial reasonable cooperation as may be reasonably
requested to facilitate the provision of such information.
(b)    The parties hereto agree to comply with the Confidentiality Agreement
until the Closing Date, at which time the Confidentiality Agreement shall be
deemed terminated and superseded by the confidentiality provisions of the Credit
Card Program Agreement.
(c)    Each party shall be entitled to specific performance of the foregoing
provisions of this Section 5.1 in addition to any other remedies that they may
have at law or in equity.
Section 5.2    Conduct of Business.     
(a)    Each Company Entity agrees that it shall, and that it shall cause its
Affiliates to, in each case with respect to the Business or the Acquired Assets,
from the date hereof through the Closing Date, conduct the Business and
originate, create, acquire or use the














--------------------------------------------------------------------------------

28



acquired Assets in the ordinary course of business in accordance with past
practices and standards (including collection practices and accounting practices
for charge-offs) as in effect on the date hereof, and in accordance with
Requirements of Law, except to the extent any change or deviation is: (A) made
in accordance with the procedures set forth in the Credit Card Program Agreement
or expressly permitted by this Agreement or the Credit Card Program Agreement
(including defeasance of the Company Entities’ obligations in respect of the
Series 2011-1 Notes and under the Securitization Documents), (B) required by
Requirements of Law, (C) set forth in Section 5.2(a) of the Company Entities’
Disclosure Schedule or (D) expressly consented to by the Purchaser by prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed).
(b)    Without limiting the foregoing clause (a), and except in accordance with
the procedures set forth in the Credit Card Program Agreement, as set forth on
Section 5.2(b) of the Company Entities’ Disclosure Schedule, as expressly
permitted by this Agreement or the Credit Card Program Agreement, as required by
Requirements of Law or as expressly consented to by the Purchaser by prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), until the Closing Date, each Company Entity agrees that it shall
not, and that it shall cause its Affiliates not to:
(i)    change in any material respect its credit or underwriting, posting,
collection, pricing, marketing, origination, charge-off or reage policies and
procedures with respect to the Acquired Assets or the Business;
(ii)    change in any material respect the forms of Credit Card Agreement
currently used by the Business, or implement any change in the terms and
conditions of the Credit Card Agreements or the Accounts, other than any changes
made on an individual, case by case basis in the ordinary course of business;
(iii)    issue any written communication to any Cardholder in a manner that
identifies the Purchaser with respect to the transactions contemplated by this
Agreement, provided, that nothing shall prohibit the Company Entities from
issuing communications to individual Cardholders or customers, provided, that
such communications are generally consistent with the public disclosures
previously made by the parties in accordance with the terms of this Agreement
regarding the transactions contemplated by this Agreement and the Ancillary
Agreements;
(iv)    sell, lease or otherwise dispose of any of the Acquired Assets, except
(A) in the course of collection in the ordinary course of business in accordance
with past practices and standards or (B) pursuant to the terms of Contracts or
commitments existing as of the date of this Agreement and set forth in the
Company Entities’ Disclosure Schedule; or
(v)    agree with any Person or otherwise commit itself to do any of the
foregoing.




















--------------------------------------------------------------------------------

29



Section 5.3    Reasonable Efforts; Other Filings.
(a)    Subject to the terms and conditions of this Agreement, the Purchaser
will, and the Company Entities will, and each will cause their Affiliates to,
use commercially reasonable efforts to take, or cause to be taken, all actions
and will do, or cause to be done, all things necessary, proper or advisable
under applicable Requirements of Law, so as to permit consummation of the
Purchase and Assumption as promptly as reasonably practicable and otherwise to
enable consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements, and will cooperate fully to that end, including using
commercially reasonable efforts to cause the consummation of the Purchase and
Assumption to occur by October 1, 2015.
(b)    Without limiting subsection 5.3(a), the Company Entities will, and the
Purchaser will, and each will cause their Affiliates to, use commercially
reasonable efforts to prepare all documentation, to effect all filings and to
obtain all permits, consents, approvals and authorizations of each Governmental
Authority necessary to consummate the transactions contemplated by this
Agreement and the Ancillary Agreements; provided, however, that neither the
Purchaser nor the Company Entities, nor any of their Affiliates, shall be
required to defend, lift, mitigate or rescind the effect of any litigation or
administrative proceeding involving any Governmental Authority adversely
affecting the transactions contemplated by this Agreement. Each of the Company
Entities, on the one hand, and the Purchaser, on the other hand, shall consult
with the other with respect to the obtaining of such permits, consents,
approvals and authorizations and to keep the other apprised of the status
thereof. Subject to Requirements of Law and appropriate confidentiality
protections, the Company Entities and the Purchaser shall each furnish to the
others such necessary information as any of the other parties may request in
connection with the foregoing; provided, that the Company Entities and the
Purchaser may choose to comply with this provision by direct submission of the
requested information to the applicable Governmental Authority. Each party
shall, subject to applicable Requirements of Law, permit counsel for the other
party to review in advance any such proposed written communication to any
Governmental Authority and consider in good faith any reasonable comments
provided by the other party.
(c)    Without limiting the foregoing, the Company Entities will, and the
Purchaser will, and each will cause their Affiliates to, use commercially
reasonable efforts to obtain the Requisite Regulatory Approvals in time to
permit the Closing Date to occur as soon as reasonably practicable. Each of the
Company Entities will, and the Purchaser, will, and each will cause their
Affiliates, without any request or demand by the other, to initiate all
necessary filings related to the Requisite Regulatory Approvals no later than
thirty (30) Business Days from the execution and delivery of this Agreement and
to prosecute actively all such filings and pursue the receipt of each Requisite
Regulatory Approval (it being understood that (i) any amendment or supplement to
such filings, or (ii) any withdrawal of any such filings in connection with a
subsequent re-filing requested by a Governmental Authority, in each case, by any
of the parties hereto shall not result in a breach of this Section 5.3(c)).
Notwithstanding the foregoing and anything else in this Agreement, nothing
contained herein shall be deemed to require the Company Entities or the
Purchaser, as applicable, or any of their Affiliates to take any action, or
commit to take any action, or agree to any condition or restriction, in
connection with obtaining the foregoing permits, consents, approvals and
authorizations of Governmental Authorities that














--------------------------------------------------------------------------------

30



would have a Material Adverse Effect on the business, operations, results of
operations or the financial condition of the Company Entities or the Purchaser,
as applicable, or that would constitute an Unreasonable Condition.
(d)    The Company Entities shall reasonably cooperate with the Purchaser in
connection with the Purchaser’s preparation and filing of Financing Statements
evidencing and perfecting the transactions contemplated hereby in accordance
with subsection 2.1(c).
(e)    The Purchaser will promptly notify the Company Entities in writing, and
the Company Entities will promptly notify the Purchaser in writing, upon (i)
becoming aware of any order or decree or any complaint praying for an order or
decree restraining or enjoining the execution of this Agreement or the Ancillary
Agreements or the consummation of the transactions contemplated hereunder and
thereunder, or (ii) receiving any notice from any Governmental Authority of its
intention to (A) institute an Action to restrain or enjoin the execution of this
Agreement or the Ancillary Agreements or the consummation of the transactions
contemplated hereunder and thereunder or (B) nullify or render ineffective this
Agreement or the Ancillary Agreements if such transactions are consummated.
(f)    The parties agree to take the actions set forth in Schedule K with
respect to applications for certain licenses or qualifications.
Section 5.4    Additional Instruments. At the reasonable request of the Company
Entities, on the one hand, or the Purchaser, on the other hand, at or after the
Closing, the Person receiving such request will promptly execute and deliver, or
cause to be executed and delivered, to the requesting party such assignments,
bills of sale, assumption agreements, consents and other similar instruments in
addition to those required by this Agreement, in form and substance satisfactory
to the requesting party, as may be reasonably necessary to carry out or
implement any provision of this Agreement or any Ancillary Agreement, including
the consummation of the transactions contemplated thereby.
Section 5.5    Company Licensed Marks; Branding. It is expressly agreed that,
except for the limited license granted in the Credit Card Program Agreement, the
Purchaser is not purchasing or acquiring any right, title or interest in Company
Licensed Marks. The Purchaser acknowledges that the Company Entities or their
Affiliates own the Company Licensed Marks, all rights therein and goodwill
related thereto and symbolized thereby.
Section 5.6    Bulk Sales Law. The Purchaser hereby acknowledges that the
Company Entities do not intend to comply, in connection with the transactions
contemplated hereby, with the provisions of any applicable bulk sales law
(including the Uniform Commercial Code Bulk Transfer provisions), other than any
applicable bulk sales regulation promulgated by the Office of the Comptroller of
the Currency.
Section 5.7    Cooperation in Litigation. The Company Entities and the Purchaser
shall cooperate, to the extent reasonably requested by the other, in the
handling and disposition of any Actions related to this Agreement or the
transactions contemplated by this Agreement, other than those Actions
contemplated by Article IX; provided, however, that this Agreement shall not in
any way limit or supersede the provisions of the last sentence of Section










--------------------------------------------------------------------------------

31



5.3(c) and the party ultimately responsible for discharging such Action shall
have the authority to take such actions as it deems necessary or advisable, in
its sole discretion, to discharge such Action, subject, however, to the
provisions of this Agreement.
Section 5.8    Post Closing Access. Each of the Purchaser and the Company
Entities shall retain the data, records, documents and other information
relating to the Acquired Assets in accordance with Section 4.14(g) of the Credit
Card Program Agreement. Each of the Purchaser and the Company Entities shall,
upon reasonable notice of the other party and subject to applicable Requirements
of Law relating to the exchange of information, take commercially reasonable
efforts to afford to the other party, its Affiliates and its representatives
reasonable access (including the right to copy), without charge, during normal
business hours, to the Acquired Assets, the books and records relating thereto,
any Person who maintains or controls any of the foregoing for such disclosing
party or its Affiliates, all as may be reasonably requested by the requesting
party or any of its Affiliates in order to enable the requesting party to (i)
prepare the Final Closing Statement and participate in the resolution of any
disputes relating thereto; (ii) permit the performance of any covenants required
to be performed under this Agreement and the Ancillary Agreements after the
Closing Date by the requesting party; (iii) permit the preparation of any Tax
Return or other document required to be filed with any Governmental Authority;
and (iv) respond to any proceeding or to any claim made, or to any request for
information, by any Governmental Authority or any other Person not a party
hereto or an Affiliate thereof, including any Cardholder with respect to matters
that may constitute Excluded Liabilities, provided, however, that the foregoing
shall not require such disclosing party to permit any inspection, or to disclose
any nonpublic supervisory information for which the requesting party has not
received regulatory approval to share or any information subject to any
attorney-client privilege. To the extent that disclosure pursuant to this
Section 5.8 would reasonably be expected to result in a waiver of the attorney
client privilege, upon the reasonable request by the requesting party, the
disclosing party shall use commercially reasonable efforts to find a method
whereby such information may be provided to the requesting party without so
giving rise to any such waiver of privilege or such violation of Requirements of
Law, provided, that the requesting party shall provide commercial reasonable
cooperation as may be reasonably requested to facilitate the provision of such
information.
Section 5.9    Credit Balances. The parties shall cooperate to ensure that
credit balances outstanding on Accounts as of the Cut-off Time do not exceed one
percent (1%) of the aggregate amount owed (without deduction of credit balances)
to the Company Entities on all Accounts as of the Cut-off Time, and in no event
shall credit balances in excess of one percent (1%) of the aggregate amount owed
(without deduction of credit balances) to the Company Entities on all Accounts
be transferred to the Purchaser.
Section 5.10     Communications with Cardholders. Except as otherwise expressly
contemplated by the Credit Card Program Agreement, the Purchaser and its
Affiliates shall not communicate with the Cardholders in their capacity as such
(whether by mail, telephone or otherwise) without the prior written consent of
the Company Entities.


















--------------------------------------------------------------------------------

32



ARTICLE VI

TAX MATTERS
Section 6.1    Assistance and Cooperation. At the requesting party’s expense,
the parties hereto shall furnish or cause to be furnished to each other,
promptly upon reasonable request, any information and assistance relating to the
Acquired Assets as the requesting party deems reasonably necessary in connection
with the filing of any Tax Returns, the preparation for any audit by any Taxing
authority, the response to any inquiry by a Taxing authority, the mailing or
filing of any notice and the prosecution or defense of any claim, suit or
proceeding relating to any Tax Returns or any other filing required to be made
with any Taxing authority or any other matter related to Taxes. The Purchaser
and the Company Entities will cooperate with each other in the conduct of any
audit or other proceeding related to Taxes involving the Acquired Assets.
Section 6.2    Transfer Taxes. Notwithstanding anything in this Agreement to the
contrary, all excise, use, transfer, documentary, stamp, sales or similar Taxes,
but excluding sales taxes that are addressed in Section 4.17 of the Credit Card
Program Agreement, that are payable or that arise as a result of the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements and any recording or filing fees with respect thereto will
be borne one half by the Purchaser and one half by the Company Entities. The
Purchaser’s portion of such Taxes shall not be considered Excluded Liabilities.
Section 6.3    Tax Payments. The Company Entities agree that they will remain
liable for and will pay (i) any Taxes with respect to the Business and the
Acquired Assets that accrue or otherwise relate to any taxable period prior to
the Closing Date, and (ii) any federal, state or local income Taxes to which the
Company Entities or their Affiliates become subject as a result of any gain
realized on the transactions contemplated by this Agreement.
ARTICLE VII

CONDITIONS
Section 7.1    Conditions to Each Party’s Obligations to Effect the Purchase and
Assumption. The respective obligations of the Company Entities and the Purchaser
to effect the Purchase and Assumption are subject to the fulfillment or written
waiver, at or prior to the Closing Date, of the following conditions:
(a)    Requisite Regulatory Approvals. The Requisite Regulatory Approvals shall
have been obtained or made and shall be in full force and effect and all waiting
periods required by applicable Requirements of Law in connection therewith shall
have expired or been terminated and, without limiting the provision of Section
7.1(b) and subject thereto, all conditions required in connection therewith
shall have been satisfied.
(b)    No Unreasonable Condition. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
judgment, order,






--------------------------------------------------------------------------------

33



injunction, rule or decree or taken any other action that individually or in the
aggregate constitutes an Unreasonable Condition (whether temporary, preliminary
or permanent).
(c)    Third Party Consents. The consents and approvals of the Persons set forth
in Schedule G with respect to the Closing shall have been obtained and shall be
in full force and effect, except to the extent that the failure to obtain such a
consent or approval would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on the Acquired Assets.
(d)    Rating Agency Condition. The Rating Agency Condition shall have been
satisfied with respect to the defeasance of the Company Entities’ obligations in
respect of the Series 2011-1 Notes and under the Securitization Documents.
(e)    No Injunction or Prohibition. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, by-law, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and prohibits or
makes illegal consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements.
(f)    Credit Card Program Agreement. The Credit Card Program Agreement shall
have been duly executed and shall be in full force and effect in accordance with
its terms as executed.
(g)    Transfer of BIN. The BIN relating to the Co-Branded Accounts, in
accordance with the applicable procedures of the Network, shall have been
transferred to Bank, and the Company Entities shall have created reporting flags
or, as mutually agreed by the parties hereto, other indicators with First Data
Resources, LLC, and such flags shall have been validated, in order to permit for
daily settlement of Private Label Accounts, Corporate Accounts and Employee
Accounts in accordance with the Credit Card Program Agreement.
(h)    Release of Securitization Receivables. The Indenture Trustee shall have
executed such documents of transfer and assignment as are contemplated by the
Indenture to release the Securitization Receivables and all proceeds thereof
from the lien of the Indenture, and convey to LLC all right, title and interest
of the Trust to the Securitization Receivables and all proceeds thereof and all
funds in the Securitization Bank Accounts.
(i)    True Sale Opinion. The Purchaser and the Company Entities shall have
received the True Sale Opinion, in form and substance reasonably satisfactory to
the Purchaser and the Company Entities, and a letter authorizing the Purchaser
and the Company Entities to provide a copy of such opinion to each party’s
respective auditors solely as an evidential matter in support of such auditors’
evaluation of management’s assertion that the transfer of the Acquired Assets
meets the isolation criterion of ASC 860.
(j)    Tax Opinion. The Purchaser and the Company Entities shall have received
the Tax Opinion, in form and substance reasonably satisfactory to the Purchaser
and the Company Entities, as shall be required or advisable in connection with
the defeasance of the obligations of the Company Entities in respect of the
Series 2011-1 Notes and under the Securitization Documents.
















--------------------------------------------------------------------------------

34



Section 7.2    Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to effect the Purchase and Assumption are subject to the
fulfillment or written waiver, at or prior to the Closing Date, of the following
additional conditions:
(a)    Performance of Obligations. The Company Entities shall have performed in
all material respects all their covenants and agreements set forth in this
Agreement, to the extent required at or prior to the Closing Date.
(b)    General Representations. The representations of the Company Entities
(other than the Company Entity Fundamental Representations) set forth in this
Agreement shall be true and correct as of the Closing Date, except that
representations that by their terms speak as of the Agreement Date or some other
date shall be true and correct only as of such date (in each case, without
giving any effect to any qualifications or limitations as to materiality,
Material Adverse Effect or other similar qualifier contained therein), except to
the extent that any failure to be so true and correct has not had, or is not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on the Company Entities, the Business or the Acquired Assets (after
giving effect to the Closing).
(c)    Company Entity Fundamental Representations. The Company Entity
Fundamental Representations shall be true and correct in all material respects
as of the Closing Date, except that representations that by their terms speak as
of the Agreement Date or some other date shall be true and correct only as of
such date (in each case, without giving any effect to any qualifications or
limitations as to materiality, Material Adverse Effect or other similar
qualifier contained therein).
(d)    Certificate. The Purchaser shall have received a certificate signed by an
authorized officer of each of the Company Entities, dated the Closing Date, to
the effect that (i) the conditions set forth in subsections 7.2(a) and (b) have
been satisfied and (ii) as of the Closing Date there shall not have occurred and
be continuing any event of default of the Company Entities (or any event or
occurrence which with notice or lapse of time would become such an event of
default) under the Credit Card Program Agreement.
(e)    Instrument of Assignment and Assumption. The Instrument of Assignment and
Assumption shall have been duly executed by the Company Entities.
Section 7.3    Conditions to Obligations of the Company Entities. The
obligations of the Company Entities to effect the Purchase and Assumption are
subject to the fulfillment or waiver in writing, at or prior to the Closing
Date, of the following additional conditions:
(a)    Performance of Obligations. The Purchaser shall have performed in all
material respects all its covenants and agreements set forth in this Agreement,
to the extent required at or prior to the Closing Date.
(b)    Representations. The representations of the Purchaser set forth in this
Agreement shall be true and correct as of the Closing Date, except that any
representations that by their terms speak as of the Agreement Date or some other
date, shall be true and correct only as of such date (in each case, without
giving any effect to any qualifications or limitations as to












--------------------------------------------------------------------------------

35



materiality, Material Adverse Effect or other similar qualifier contained
therein), except to the extent that any failure to be so true and correct has
not had, or is not reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect on the Purchaser and would not reasonably be expected
to have a Material Adverse Effect individually or in the aggregate on the
Business or the Acquired Assets (after giving effect to the Closing).
(c)    Certificate. The Company Entities shall have received a certificate
signed on the Purchaser’s behalf by an authorized officer of the Purchaser,
dated the Closing Date, to the effect that (i) the conditions set forth in
subsections 7.3(a) and (b) have been satisfied and (ii) as of the Closing Date
there shall not have occurred and be continuing any event of default of Bank (or
any event or occurrence which with notice or lapse of time would become such an
event of default) under the Credit Card Program Agreement.
(d)    Instrument of Assignment and Assumption. The Instrument of Assignment and
Assumption shall have been duly executed by the Purchaser.
(e)    Guaranty. The Guaranty shall have been executed and delivered by the Bank
Guarantor and shall be in full force and effect.
ARTICLE VIII

TERMINATION
Section 8.1    Termination. This Agreement may be terminated and the
transactions contemplated by this Agreement and the Ancillary Agreements
(including the Credit Card Program Agreement) may be abandoned at any time prior
to the Closing only:
(a)    by the written consent of the parties hereto;
(b)    by either of the Purchaser or the Company Entities, if (i) any approval
of a Governmental Authority, the lack of which would result in the failure to
satisfy the condition set forth in subsection 7.1(a) has been denied by the
Governmental Authority and the affected party has no opportunity to cure the
fault giving rise to such denial, including through reapplication or appeal or
(ii) any Governmental Authority shall have issued any judgment, order,
injunction, rule, decree or Requisite Regulatory Approval that shall require a
party to take or commit to take any actions, or agree to any conditions or
restrictions that would individually or in the aggregate constitute an
Unreasonable Condition;
(c)    by either the Purchaser or the Company Entities, if (i) any permanent
injunction or Action by any Governmental Authority of competent jurisdiction
prohibiting consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements becomes final and nonappealable; (ii) any Applicable
Law makes consummation of the transactions contemplated by this Agreement or the
Ancillary Agreements illegal or otherwise prohibited; or (iii) consummation of
the transactions contemplated by this Agreement or the Ancillary Agreements
would violate any nonappealable final order, decree or judgment of any
Governmental Authority having competent jurisdiction;














--------------------------------------------------------------------------------

36



(d)    by either of the Purchaser or the Company Entities if the transactions
contemplated by this Agreement and the Ancillary Agreements are not consummated
by June 1, 2016; provided, however, that neither the Purchaser, on the one hand,
nor the Company Entities, on the other hand, may terminate this Agreement
pursuant to this subsection 8.1(d) if its (or one of its Affiliates’) breach of
any representation, warranty or covenant contained herein has been the cause of
or resulted in the failure to consummate such transactions by such date; or
(e)    by either of the Purchaser or the Company Entities, prior to the Closing
Date, in the event of a breach or default in the performance by another party
(other than any of such breaching or defaulting party’s Affiliates) of any
representation, warranty, covenant or agreement hereunder, which breach or
default (i) would, individually or in the aggregate with all other uncured
breaches and defaults of the breaching or defaulting party, constitute grounds
for the conditions set forth in subsection 7.2(a) or (b) or subsection 7.3(a) or
(b), as the case may be, not to be satisfied at the Closing Date and which
failure would be reasonably likely to have a Material Adverse Effect on the
terminating party (other than any of its Affiliates) and (ii) has not been, or
cannot be, cured within sixty (60) days after written notice, describing such
breach or default in reasonable detail, is given by the terminating party to the
breaching or defaulting party.
Section 8.2    Effect of Termination. If this Agreement is terminated, it shall
be of no further effect and no party hereto (or any of its Affiliates,
directors, officers, representatives or agents) will have any liability or
further obligation to any other party to this Agreement, except for liabilities
or obligations arising out of or related to fraud or any knowing or willful
breach of this Agreement prior to such termination.
ARTICLE IX

SURVIVAL; INDEMNIFICATION
Section 9.1    Survival.
(a)    The representations or warranties of the parties in this Agreement will
survive the Closing Date until the date which is eighteen (18) months after the
Closing Date; provided, that the representations contained in subsections 4.1(a)
(other than the last sentence thereof), 4.1(b), 4.1(g) and 4.1(m) (collectively,
the “Company Entity Fundamental Representations”) and subsections 4.2(a), 4.2(b)
and 4.2(h) (collectively, the “Purchaser Fundamental Representations”) and the
representations contained in subsection 4.1(v) shall survive the Closing until
sixty (60) days following the expiration of the applicable statutes of
limitations.
(b)    No agreement or covenant in this Agreement will survive the Closing Date,
other than the covenants set forth in Sections 2.4, 2.5, 2.6, 2.7, 5.4, 5.7, 5.8
and 8.2, Article VI, this Article IX and Article X.
(c)    No claim for indemnification pursuant to this Article IX for breach of
any representation, warranty or covenant may be brought after the date on which
such representation, warranty or covenant no longer survives; provided, that if
any indemnification claim is asserted prior to the termination of the applicable
survival period, the indemnifying party’s obligation














--------------------------------------------------------------------------------

37



hereunder with respect to such indemnification claim shall survive until such
claim has been finally resolved. For the avoidance of doubt, the rights to
indemnification pursuant to subsection 9.2(iii), the rights to indemnification
of Excluded Liabilities pursuant to subsection 9.2(iv), the rights to
indemnification of Assumed Liabilities pursuant to subsection 9.3(iii) and the
rights to indemnification pursuant to subsection 9.3(iv), do not expire.
Section 9.2    Indemnification by Nordstrom. Nordstrom agrees to indemnify the
Purchaser, its Affiliates and their respective officers, directors and employees
against, and agree to hold each of them harmless from, any and all damage, loss,
Liability, expense, judgment, settlement, claim, cost or penalty (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any Action and enforcement of any rights of indemnification
against any Indemnifying Party or with respect to any appeal) (“Losses”)
incurred or suffered by the Purchaser, any of its Affiliates or any of their
respective officers, directors or employees, arising out of or resulting from,
(i) any breach of a representation or warranty of any Company Entity contained
in this Agreement or in any certificate delivered by any Company Entity pursuant
to this Agreement (provided, however, that for purposes of this clause (i), with
respect to any representation or warranty that by its terms contains a
qualification or limitation as to materiality, Material Adverse Effect, or other
similar qualifier, a breach of such representation or warranty shall be deemed
to have occurred if there would have been a breach of such representation or
warranty absent such qualification or limitation and Losses shall be calculated
by disregarding such qualification or limitation), (ii) any breach of an
agreement or covenant made by any Company Entity in this Agreement, (iii) any
failure of any Company Entity or any of their Affiliates to comply with any
Requirement of Law in connection with the consummation of the transactions
contemplated hereby (iv) any Excluded Liability or (v) the item set forth on
Section 9.2 of the Company Entities’ Disclosure Schedule. Moreover,
notwithstanding the foregoing, the Purchaser and its Affiliates will not be
entitled to indemnity pursuant to subsection 9.2(i): (A) in respect of any
individual Action or individual claim, occurrence or any series of related
Actions, claims or occurrences (including any class action) or any series of
Actions or claims arising from similar facts, until Losses in respect of such
individual or related or series of Actions, claims, facts or occurrences are
greater than the De Minimis Claim Amount; or (B) for any Losses, until the
aggregate amount of all such Losses incurred or suffered by the Purchaser or any
of its Affiliates exceeds the Deductible Amount, in which case the Purchaser and
its Affiliates shall be entitled to indemnification for the full amount of such
Losses in excess of the Deductible Amount; provided, that in no event will the
Purchaser and its Affiliates be entitled to indemnity for Losses pursuant to
subsection 9.2(i), to the extent that the amount of Losses, in the aggregate,
incurred or suffered by the Purchaser or any of its Affiliates pursuant to
subsection 9.2(i) (other than in respect of a breach of a Company Entity
Fundamental Representation) exceeds the Indemnity Cap Amount; and provided,
further, that the limitations set forth in (A) and (B) above (including the
limitation set forth in the foregoing proviso with respect to the Indemnity Cap
Amount) shall not apply in respect of any indemnity for a breach of a Company
Entity Fundamental Representation.
Section 9.3    Indemnification by the Purchaser. The Purchaser agrees to
indemnify each Company Entity, each of its respective Affiliates against, and
their respective officers, directors and employees, and agrees to hold each of
them harmless from, any and all Losses incurred or suffered by a Company Entity,
any of its Affiliates or any of their respective officers, directors or
employees arising out of or resulting from, (i) any breach of a












--------------------------------------------------------------------------------

38



representation or warranty of the Purchaser contained in this Agreement or in
any certificate delivered by the Purchaser pursuant to this Agreement (provided,
however, that for purposes of this clause (i), with respect to any
representation or warranty that by its terms contains a qualification or
limitation as to materiality, Material Adverse Effect, or other similar
qualifier, a breach of such representation or warranty shall be deemed to have
occurred if there would have been a breach of such representation or warranty
absent such qualification or limitation and Losses shall be calculated by
disregarding such qualification or limitation), (ii) any breach of an agreement
or covenant made by the Purchaser in this Agreement, (iii) any Assumed
Liability, or (iv) any failure of the Purchaser or any of its Affiliates to
comply with any Requirement of Law in connection with the consummation of the
transactions contemplated hereby. Notwithstanding the foregoing, the Company
Entities and their Affiliates will not be entitled to indemnity pursuant to
subsection 9.3(i): (A) in respect of any individual Action or individual claim
or occurrence or any series of related Actions, claims or occurrences (including
any class action) or any series of Actions or claims arising from similar facts,
unless Losses in respect of such individual or related series of Actions,
claims, facts or occurrences are greater than the De Minimis Claim Amount; or
(B) for any Losses, until the aggregate amount of all such Losses incurred or
suffered by the Company Entities or any of their Affiliates exceeds the
Deductible Amount, in which case the Company Entities and their Affiliates shall
be entitled to indemnification for the full amount of Losses in excess of the
Deductible Amount; provided, that in no event will the Company Entities or their
Affiliates be entitled to indemnity for Losses pursuant to subsection 9.3(i) to
the extent that the amount of such Losses, in the aggregate, incurred or
suffered by the Company Entities or their Affiliates pursuant to subsection
9.3(i) (other than in respect of a breach of a Purchaser Fundamental
Representation) exceeds the Indemnity Cap Amount; and provided, further, that
the limitations set forth in (A) and (B) above (including the limitation set
forth in the foregoing proviso with respect to the Indemnity Cap Amount) shall
not apply in respect of any indemnity for a breach of a Purchaser Fundamental
Representation.
Section 9.4    Notice, Settlements and Other Matters.
(a)    A party seeking indemnification pursuant to Section 9.2 or Section 9.3
(an “Indemnified Party”) must give prompt written notice to the party from whom
such indemnification is sought (the “Indemnifying Party”) of the assertion or
commencement of any Action, which notice shall describe in reasonable detail the
issue in respect of which indemnity may be sought hereunder. Notwithstanding the
foregoing, the failure of the Indemnified Party to furnish the written notice
referred to in the preceding sentence in a prompt manner shall not affect its
right to indemnification to the extent the Indemnifying Party’s ability to
defend the matter is not materially prejudiced by such failure to give prompt
notice. In the event that any third party claim is made against the Indemnified
Party and the Indemnified Party notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party may elect at any time to negotiate
a settlement or a compromise of such Action or to defend such Action, in each
case at its sole cost and expense (subject to the limitations set forth in
Section 9.2, if Nordstrom is the Indemnifying Party, or Section 9.3, if the
Purchaser is the Indemnifying Party) and with its own counsel; provided, that
such settlement or compromise shall require consent of the Indemnified Party
(which shall not be unreasonably withheld, conditioned or delayed) if (i) such
Action is a matter involving criminal liability, (ii) such Action is a class
action, (iii) the settlement or compromise includes an admission of wrongdoing
by the Indemnified Party or contemplates any
















--------------------------------------------------------------------------------

39



notices to or communication with any Shopper or injunctive or equitable relief
or (iv) such settlement or compromise does not include a provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
liability with respect thereto (other than the Losses indemnifiable by the
Indemnifying Party). Following any election by the Indemnifying Party to assume
the defense of any such action or claim, the Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at its own expense unless the Indemnified Party reasonably concludes that
representation of both parties by the same counsel would be inappropriate due to
an actual or potential conflict of interest between them. If, within thirty (30)
days of receipt from an Indemnified Party of the notice referred to above, the
Indemnifying Party (A) advises the Indemnified Party in writing that it will not
elect to defend, settle or otherwise compromise or pay such Action or (B) fails
to make such an election in writing, the Indemnified Party may (subject to the
Indemnifying Party’s continuing right of election in the preceding sentence), at
its option, defend, settle, compromise or pay such Action; provided, that any
such settlement or compromise shall be permitted hereunder only with the written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed. Unless and until the Indemnifying Party makes
an election in accordance with this Section to defend, settle, compromise or pay
such action or claim, all of the Indemnified Party’s reasonable costs arising
out of the defense, settlement, compromise or payment thereof will be Losses
subject to indemnification by the Indemnifying Party (subject to the provisions
and limitations of Sections 9.2 and 9.3, as applicable). Each Indemnified Party
shall make available to the Indemnifying Party all information reasonably
available to such Indemnified Party relating to such Action. If the Indemnifying
Party elects to defend any such Action, the Indemnified Party may participate in
such defense with counsel of its choice, which shall be at the Indemnified
Party’s sole cost and expense unless the Indemnified Party reasonably concludes
based on advice of its outside counsel that representation of both parties by
the same counsel would be inappropriate due to an actual or potential conflict
of interest between them.
(b)    The Indemnified Party will not have the right to settle any third party
Action without the written consent of the Indemnifying Party if the Indemnifying
Party is contesting such Action in good faith and has assumed the defense of
such Action from the Indemnified Party or if the period for determining whether
or not to assume the defense of such Action from the Indemnified Party has not
expired.
(c)    In calculating the amount of any Losses of an Indemnified Party under
this Article IX, there will be subtracted the amount of any (i) insurance
proceeds (net of Taxes actually incurred and net of any increased premiums,
deductibles or other costs incurred relating to the receipt of such proceeds and
attributable solely to any such Loss or Losses, and as certified by an officer
of the Indemnified Party), other than proceeds received through self-insurance
or insurance provided by Affiliates of such Indemnified Party, actually received
by the Indemnified Party with respect to such Losses and (ii) third-party
payments actually received by the Indemnified Party with respect to such Losses
(net of Taxes actually incurred), in each case without imposing any obligation
on the Indemnified Party to pursue any insurance claim or any such receipt of
such proceeds or payments referred to in clause (i) or (ii). In the event that
the Indemnifying Party reimburses the Indemnified Party for any Losses prior to
the occurrence of any events contemplated by clauses (i) or (ii) above, the
Indemnified Party will remit to the Indemnifying Party any such amounts that the
Indemnified Party subsequently receives or realizes with respect to such Losses.
Upon the payment in full of any claim hereunder, the














--------------------------------------------------------------------------------

40



Indemnifying Party will be subrogated to the rights of the Indemnified Party
against any Person with respect to the subject matter of such claim.
(d)    Without limitation of their respective rights and obligations as set
forth elsewhere in this Article IX, and subject to the procedures for
indemnification claims set forth in this Article IX, each Indemnifying Party and
Indemnified Party will act in good faith, and each Indemnified Party will use
commercially reasonable efforts to mitigate any Losses indemnifiable hereunder,
will use similar discretion in the use of personnel and the incurring of
expenses as each Indemnifying Party would reasonably be expected to use if they
were engaged and acting entirely at their own cost and for their own account,
and will consult as regularly as reasonably practicable with each Indemnifying
Party regarding the conduct of any Actions or the taking of any action for which
indemnification may be sought.
(e)    The Company Entities and the Purchaser agree to treat and report all
indemnity payments as additional adjustments to the amount of the total
consideration paid for the Acquired Assets for all Tax purposes unless required
by applicable Requirements of Law.
(f)    Notwithstanding anything to the contrary contained herein, in no event
shall any Losses for which any Person is entitled to indemnification provided
for herein cover, and in no event shall any party hereto be liable for Losses
that include, any indirect damages, including consequential, incidental,
exemplary or special damages, or punitive damages (except to the extent
necessary to reimburse an Indemnified Party for judgments or awards actually
awarded to third parties in respect of such types of damages).
(g)    After the Closing Date, other than as provided in Section 2.4 or the
Credit Card Program Agreement, and except with respect to claims based on fraud,
knowing or willful breach of this Agreement and/or claims seeking equitable
remedies, this Article IX will constitute the Company Entities’ and the
Purchaser’s (and their respective Affiliates’) exclusive remedy for any of the
matters addressed herein or other claim arising out of or relating to this
Agreement. For the avoidance of doubt, if the Closing does not occur, this
Article IX shall not apply and the parties shall have the rights and remedies
specified in Section 8.2.
ARTICLE X

MISCELLANEOUS
Section 10.1    Notices. All notices and other communications by the Purchaser
or the Company Entities hereunder will be in writing to the other party and will
be deemed to have been duly given when delivered in person, when received via a
nationally recognized overnight delivery service, or when sent by United States
registered or certified mail, with postage prepaid, addressed as follows:
if to the Purchaser to:


TD Bank USA, N.A.
1313 N. Market Street, 9th Fl.
Wilmington, DE 19801






















--------------------------------------------------------------------------------

41



Attn: David Boone
with a copy to (which shall not constitute notice):


The Toronto Dominion Bank
66 Wellington Street West, TD Tower
Toronto, Ontario, Canada M5K 1A2
Attn: General Counsel


with a copy to (which shall not constitute notice):


Sidley Austin LLP
1 South Dearborn Street
Chicago, Illinois 60603
Attn: William Eckland
if to all or any of the Company Entities to:
Nordstrom, Inc.
1617 Sixth Avenue
Seattle, Washington 98101
Attn: General Counsel
with a copy to (which shall not constitute notice):


Nordstrom fsb
13531 East Caley Avenue
Centennial, Colorado 80111
Attn: General Counsel
with a copy to (which shall not constitute notice):
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Maripat Alpuche, Esq.
Notices and other communications may also be sent to such other address or
addresses as the Purchaser or the Company Entities may from time to time
designate by notice as provided herein, except that notices of change of address
will be effective only upon receipt.
Section 10.2    Expenses. Except as otherwise provided herein, all legal and any
other third-party costs and expenses incurred in connection herewith and the
transactions contemplated by this Agreement and the Ancillary Agreements will be
paid by the party incurring such expenses, except that all fees or other amounts
payable to any Governmental Authority in connection with any Requisite
Regulatory Approval shall be paid by the respective incurring party unless an
alternate division is provided by statute, in which case the party designated by
statute shall bear such expense.










--------------------------------------------------------------------------------

42





Section 10.3    Successors and Assigns. This Agreement will be binding upon and
will inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement and the rights and obligations hereunder may
not be assigned by any party to any Person without the prior written consent of
the other parties hereto, and any purported assignment without such consent
shall be void.
Section 10.4    Entire Agreement; Amendment; Waiver. This Agreement and the
Ancillary Agreements, including the Disclosure Schedule, Annexes and Schedules
hereto and thereto, embody the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior agreements with
respect thereto, other than the Confidentiality Agreement. No representation,
warranty, inducement, promise, understanding or condition not set forth in this
Agreement (or the other documents referred to in the preceding sentence) has
been made or relied on by any party in entering into this Agreement. This
Agreement may be amended, and any provision hereof waived, but only in writing
signed by the party against whom such amendment or waiver is sought to be
enforced.
Section 10.5    Counterparts. This Agreement may be executed in two or more
counterparts, any of which may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf), and all of which will
together constitute one and the same instrument.
Section 10.6    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 10.7    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ANCILLARY AGREEMENTS OR ANY TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS.
Section 10.8    Severability. In case any one or more of the provisions
contained herein will be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby, so long as
the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to a party hereto.
Section 10.9    Public Announcement. The parties hereto shall mutually agree on
the content, timing and distribution of a press release announcing the execution
of this Agreement and shall consult with each other regarding the contents of
any notice or filing required in connection with such announcement pursuant to
Requirements of Law or stock exchange rules, and each party shall consult with
the other with respect to any other press release or public notice in connection
with the announcement of the execution of this Agreement that contains
disclosure that differs from the disclosure contained therein; provided, that no
further














--------------------------------------------------------------------------------

43



consultation shall be required for any future disclosure the contents of which
are substantially the same as the disclosure for which such consultation was
sought.
Section 10.10    Third-Party Beneficiaries. Nothing in this Agreement, expressed
or implied, will confer on any Person, other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities; provided, that the provisions of Article IX will inure to the
benefit of the Indemnified Parties.
Section 10.11    Post-Closing Amounts Received and Paid.
(a)    All amounts received by the Purchaser or any of its Affiliates following
the Closing in respect of any Excluded Assets (other than payments to any
Indemnified Party in their capacity as such) shall be received by the Purchaser
or any of its Affiliates as agent for and on behalf of Company Entities or
Company Entities’ successors or assigns. The Purchaser shall, on a monthly
basis, pay or cause to be paid all such amounts over to the Company Entities or
Company Entities’ successors or assigns or as otherwise designated by Nordstrom,
by wire transfer of immediately available funds, and shall provide the Company
Entities information as to the nature and source of all such payments, including
any invoice relating thereto.
(b)    Except as specified in the Credit Card Program Agreement, and other than
when acting as servicer under the Credit Card Program Agreement, all amounts
received by the Company Entities or any of their Affiliates following the
Closing in respect of any Acquired Assets (other than payments to any
Indemnified Party in their capacity as such), shall be received by the Company
Entities, or any of their Affiliates, as agent for and on behalf of the
Purchaser or the Purchaser’s successors or assigns and such amounts shall be
paid by the Company Entities on a monthly basis to the Purchaser or as otherwise
designated by the Purchaser, as applicable, by wire transfer of immediately
available funds, along with any information as to the nature and source of all
such payments, including any invoice relating thereto.
Section 10.12    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to specific performance of the terms hereof, this
being in addition to any other remedies to which they may be entitled at law or
equity.
Section 10.13    Further Assurances. Each of the parties hereto shall, whenever
and as often as reasonably requested to do so by another party hereto, execute,
acknowledge and deliver any and all such other and further acts, assignments,
endorsements, transfers and any instruments of further assurance, approvals and
consents as are necessary or proper in order to complete, ensure and perfect (i)
the Purchase and Assumption as contemplated hereby, and (ii) the consummation of
the other transactions contemplated hereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


















--------------------------------------------------------------------------------

44





IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto as of the day and year first above written.
PURCHASER:


TD BANK USA, N.A.
By:
/s/ David Boone
 
 
Name:
David Boone
 
Title:
EVP U.S. Partnerships & Shared Services

    






--------------------------------------------------------------------------------

45



COMPANY ENTITIES:
NORDSTROM, INC.
By:
/s/ Michael G. Koppel
 
 
Name:
Michael G. Koppel
 
Title:
Executive Vice President & Chief Financial Officer

    
NORDSTROM FSB
By:
/s/ Steven C. Mattics
 
 
Name:
Steven C. Mattics
 
Title:
Chairman of the Board & Chief Executive Officer

    
NORDSTROM CREDIT, INC.
By:
/s/ Michael G. Koppel
 
 
Name:
Michael G. Koppel
 
Title:
Vice President & Treasurer

    







002005-0001-14906-ACTIVE.17378380.8